BN?

RICARDO FERNANDIN!

Notario de Lima

T4879de

VEINTE MIL CIENTO SESENTIDOS

NUMERO: 1913 KARDEX: 38587
MINUTA: 1841
CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN LA CUENCA MARAÑON — LOTE 39
ENTRE
PERUPETRO S.A-
y .
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU
CON INTERVENCION DE-

BARRETT RESOURCES CORPORATION Y
EL BANCO CENTRAL DE RESERVA DEL PERU
SS E ESAS ATA AN TN
EN LA CIUDAD DE LIMA A LOS NUEVE DIAS DEL MES DE SETIEMBRE DE MIL
NOVECIENTOS NOVENTA Y NUEVE, ANTE MI RICARDO FERNANDINI BARREDA,
NOTARIO DE LIMA. =

COMPARECEN
- PERUPETRO S.A., CON REGISTRO UNICO DE CONTRIBUYENTE NO
CON DOMICILIO EN AVENIDA LUIS ALDANA 320, SAN BORJA,
DEBIDAMENTE REPRESENTADA POR SU GERENTE GENERAL,
RNAN CELI RIVERA, QUIEN MANIFIESTA SER DE
DE ESTADO CIVIL CASADO, DE PROFESION
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE

NUMERO 239991848, AUTORIZADO SEGUN ACUERDO DE DIRECTORIO DE
PERUPETRO D/072-97 DEL 30 DE SETIEMBRE DE 1997 QUE CORRE INSCRITO
EN LA FICHA 104911 DEL REGISTRO MERCANTIL DE LIMA Y DE
CONFORMIDAD CON EL ACUERDO DE DIRECTORIO DE PERUPETRO NUMERO

D/027-99 DEL 30 DE MARZO DE 1999 LA MISMA QUE SE INSERTA.

BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU, CON
REGISTRO UNICO DE CONTRIBUYENTE No 33247338, CON DOMICILIO EN
AVENIDA CAMINO REAL 493, OFICINA 7A, SAN ISIDRO, INSCRITA EN LA
FICHA NS 132060 DEL REGISTRO PUBLICO MERCANTIL DE LIMA,” Y EN EL
ASIENTO 1, PAGINA 315, PARTIDA CXXXIX DEL LIBRO DE CONTRATISTAS
871913

VEINTE MIL CIENTO SESENTITRES

DE OPERACIONES — DEL REGISTRO PUBLICO DE HIDROCARBUROS,
DEBIDAMENTE REPRESENTADO POR SU APODERADO SEÑOR A. RALPH REED,
QUIEN MANIFIESTA SER DE NACIONALIDAD NORTEAMERICANA, DE ESTADO
CIVIL CASADO, DE PROFESION INGENIERO DE PETROLEO; IDENTIFICADO
CON PASAPORTE AMERICANO N2 072460931, CON LA CONSTANCIA DE
ESTAR AL DIA EN SUS PAGOS POR DERECHO DE EXTRANJERIA Y POR SU
MANDATARIO NACIONAL SEÑOR JORGE AUGUSTO PEREZ TAIMAN, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO,
DE PROFESION ABOGADO; DEBIDAMENTE IDENTIFICADO CON LIBRETA
ELECTORAL NUMERO 08353850, SUFRANTE ELECTORAL Y LIBRETA MILITAR
NO 246893952, AUTORIZADOS SEGUN PODER INSCRITO EN LA PARTIDA No
11013523 DEL REGISTRO DE PERSONAS JURIRIDICAS DEL REGISTRO
PUBLICO DE LIMA Y EN EL ASIENTO 3 Y 4, PAGINA 471 A 473, DEL
TOMO V DEL LIBRO DE MANDATOS DEL REGISTRO PUBLICO DE
HIDROCARBUROS .
INTERVIENE: BARRETT RESOURCES CORPORATION, DEBIDAMENTE
REPRESENTADA POR SU APODERADO SEÑOR WILLIAM LAURENCE AMES,
QUIEN MANIFIESTA SER DE NACIONALIDAD NORTEAMERICANA, DE ESTADO
CIVIL CASADO, DE PROFESION INGENIERO MECANICO; DEBIDAMENTE
IDENTIFICADO CON PASAPORTE AMERICANO NO 131232787 Y CARNET DE
EXTRANJERIA NUMERO 93492, CON LA CONSTANCIA DE ESTAR AL DIA EN
SUS PAGOS POR DERECHO DE EXTRANJERIA, FACULTADO SEGUN PODER
INSERTO EN LA PARTIDA N2 110138523 DEL REGISTRO MERCANTIL DE
LIMA. =
INTERVIENE EL BANCO CENTRAL DE RESERVA DEL PERU, REPRESENTADO POR
SUS FUNCIONARIOS SEÑORES JAVIER DE LA ROCHA MARIE, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
DIVORCIADO, DE PROFESION ECONOMISTA, IDENTIFICADO CON LIBRETA
ELECTORAL NO 07713953, SUFRAGANTE EN LAS ULTIMAS ELECCIONES
GENERALES Y LIBRETA MILITAR NO 23727144 EN SU CALIDAD DE GERENTE
GENERAL, NOMBRADO POR ACUERDO DE DIRECTORIO NO 3408, Y CARLOS
AUGUSTO BALLON AVALOS, DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO, DE PROFESION ECONOMISTA, IDENTIFICADO CON LIBRETA
ELECTORAL NS 08757380, SUFRAGANTE EN LAS ULTIMAS ELECCIONES
GENERALES Y LIBRETA MILITAR NOS 248699154 EN SU CALIDAD DE GERENTE

3N?

5

1487914

VEINTE MIL CIENTO SESENTICUATRO

DE OPERACIONES INTERNACIONALES, NOMBRADO POR ACUERDO DE
DIRECTORIO NS 3737, AMBOS CON DOMICILIO EN JR. MIRO QUESADA N9
441, LIMA, ENCONTRANDOSE AUTORIZADOS CONFORME CONSTA DE LA
COMUNICACION DE GERENCIA GENERAL DE ESTE BANCO N2 GG-090-99 DE
FECHA 28 DE ABRIL DE 1999, QUE SE INSERTARA EN LA PRESENTE
ESCRITURA PUBLICA, ASI COMO POR EL DECRETO SUPREMO NQ 028-92—EM
PUBLICADO EL 08 DE JULIO DE 1999, QUE APRUEBA Y AUTORIZA LA
CELEBRACION DEL PRESENTE CONTRATO Y EL QUE FORMA PARTE DEL
PRESENTE CONTRATO. =
DOY FE DE HABER IDENTIFICADO A LOS  GCOMPARECIENTES Y QUE
PROCEDEN CON CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL
ACTO QUE REALIZAN, QUE SON HABILES EN EL IDIOMA CASTELLANO, Y ME
ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA PARA QUE SU
CONTENIDO SE ELEVE A ESCRITURA PUBLICA, LA MISMA QUE ARCHIVO EN
SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA-SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA-=

Sírvase usted extender en su Registro de Escrituras Públicas el

to de Licencia para la Exploración y Explotación de
Hidrocarb
una parte PERUPETRO S.A. con R.U.C. N2 19678504, con domicilio
No 320, San Borja, Lima, debidamente

os en la Cuenca Marañón - Lote 39, que celebran- de

Rivera, nacionalidad Peruana, identificado con Documento
Nacional de Identidad N2S 10804401 y Libreta Militar N9
239991648 autorizado 'según Acuerdo de Directorio de PERUPETRO
No D/072-97 que inscrito en la Ficha 104911 del Registro
Mercantil de Lima y de conformidad con el Acuerdo de Directorio
de PERUPETRO N2 D/027-99 del 30 de marzo de 1999 cuyo texto
Usted señor Notario se servirá insertar, a quién en adelante se
le denominará PERUPETRO, y de la otra parte: BARRETT RESOURCES
(PERU) CORPORATION, SUCURSAL DEL PERU, con R.U.C. N9 33247338
con domicilio en Avenida Camino Real 493, Oficina “A, San
Isidro, inscrita en la ficha N9 132060 del Registro Público
Mercantil de Lima, y en el Asiento 1, Página 315, Partida
CXXXIX del Libro de Contratistas de Operaciones del Registro
Sado

VEINTE MIL CIENTO SESENTICINCO

Público de Hidrocarburos, debidamente representada por el señor
A. Ralph Reed, con Pasaporte Americano NQ 0724860931, y por su
Mandatario Nacional señor Jorge Augusto Perez Taiman,
identificado con Libreta Electoral N2 06353650, y Libreta
Militar NO 246693952 autorizados según poder inscrito en la
Partida NO 11013523 del Registro de Personas Juridicas del
Registro Publico de Lima y en el Asiento 3 y 4, Página 471 a
473, del Tomo V del Libro de Mandatos del Registro Público de
Hidrocarburos, a quién en adelante se le denominará "El
Contratista"; con la intervención de BARRETT RESOURCES
CORPORATION, debidamente representada por el señor William
Laurence Ames, identificado con Pasaporte Americano  NQ
131232787 y Carnet de Extranjeria NQ 93492, facultado según
poder inserto en la Partida N2Q 11013523 del Registro de
Personas Juridica del Registro Público de Lima; así como la
intervención del Banco Central de Reserva del Perú, con
domicilio en Jr. Miro Quesada 441, Lima representado por sus
funcionarios, Javier de la Rocha Marie, identificado con
Libreta Electoral No. 07713953 y Libreta Militar NO 23727144 en
su calidad de Gerente General nombrado por Acuerdo de
Directorio N09 3408 y Carlos Augusto Ballón Avalos, de
nacionalidad Peruana, identificado con Libreta Electoral N9
08757380 y Libreta Militar NQ9 246699154 en su calidad de
Gerente de Operaciones Internacionales nombrado por Acuerdo de
Directorio N09 3737, encontrándose autorizados conforme consta
de la comunicación de Gerencia General de este Banco NOS GG-090-
99 de fecha 28 de abril de 1999, que usted señor Notario se
servirá insertar, así como por el Decreto Supremo NQ 028-99—EM
publicado el 08 de julio de 1999, que aprueba y autoriza la
celebración del presente Contrato, que se servirá insertar en

los términos y condiciones que constan en las cláusulas

siguientes:
CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN LA CUENCA MARAÑON -— LOTE 39
PERUPETRO S-.A-

LU» 4 le] Z]
¿wm 1487916 6 Se N0URIo,
VEINTE MIL CIENTO SESENTISEIS SAS:

“e
ya

y
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU
S INDICE
CLAUSULA PRELIMINAR a GENERALIDADES ============
CLAUSULA PRIMERA E DERE FNIGIONES =============S
CLAUSULA SEGUNDA S OBJETO DEL CONTRATO ==
CLAUSULA TERCERA : PLAZO, CONDICIONES Y
GARANTIA == ==== =
CLAUSULA CUARTA E EXPLORACION
CLAUSULA QUINTA 8 EXPLOTACION =
CLAUSULA SEXTA : PRESENTACION DE =========
INFORMACION Y ESTUDIOS ===
CLAUSULA SETIMA : COMITE DE SUPERVISION ==
CLAUSULA OCTAVA : REGALIA Y VALORIZACION =
CLAUSULA NOVENA : TRIBUTOS =
z CLAUSULA DECIMA : DERECHOS ADUANEROS =
Z. CLAUSULA DECIMO PRIMERA: DERECHOS FINANCIEROS =====
E El USULA DECIMO SEGUNDA: TRABAJADORES” =============
ps DECIMO TERCERA: PROTECCION AMBIENTAL ==
93 DECIMO CUARTA : CONSERVACION DE LOS ======
Ss z HIDROCARBUROS Y PREVENCION
ss CONTRA PERDIDAS ==========
QUINTA : CAPACITACION Y ===========
TRANSFERENCIA DE =========
TECNOLOGIA =
CLAUSULA DECIMO SEXTA : CESIO
CLAUSULA DECIMO SETIMA : CASO
MAYOR
CLAUSULA DECIMO OCTAVA 3 CONTABLE DAD============S
CLAUSULA DECIMO NOVENA S WARS E====== == ===
CLAUSULA VIGESIMA a NOTIFICACIONES Y =
COMUNICACIONES =
CLAUSULA VIGESIMO PRIMERA o SOMETIMIENTO A LA LEY
PERUANA Y SOLUCION DE
CONTROVERSIAS

39d

VEINTE MIL CIENTO SESENTISIETE

CLAUSULA PRELIMINAR.— GENERALIDADES

¿io

JE

TIT -

CLAUSULA VIGESIMO SEGUNDA  : TERMINACION

ANEXO "A" E DESCRIPCION DEL AREA DE ==
CONTRATO == === === == ==S ==

ANEXO "B" E MAPA DEL AREA DE CONTRATO

ANEXOS "C-1" a "C-6" E CARTAS FIANZAS PARA EL
PROGRAMA MINIMO DE TRABAJO

ANEXO "D" z GARANTIA CORPORATIVA ====

ANEXO "E” E PROCEDIMIENTO CONTABLE ===
CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN LA
CUENCA MARAÑON—LOTE 39
PERUPETRO S.A-

y
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU

tt

El presente Contrato es un Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en la Cuenca
Marañón - Lote 39, celebrado bajo la Ley No. 26221 entre
PERUPETRO S.A. y Barrett Resources (Peru) Corporation,

Sucursal del Perú.

Los Hidrocarburos "in situ” son de propiedad del Estado.
El Estado otorga a PERUPETRO S.A. el derecho de propiedad
sobre los Hidrocarburos extraídos para el efecto de que
pueda celebrar el Contrato en los términos que establece
la Ley No. 26221. ============oo=oooootos=============
El derecho de propiedad de PERUPETRO S.A. sobre los
Hidrocarburos extraídos, conforme se señala en el párrafo

anterior, es transferido al Contratista a la celebración

del Contrato.

El Contratista se obliga a pagar al Estado a través de
PERUPETRO, la regalía en efectivo, en las condiciones y
oportunidad establecidas en el Contrato. ==============
De acuerdo a lo dispuesto en el artículo 122 de la Ley No.
26221, el Contrato se rige por el derecho privado peruano

siéndole de aplicación los alcances del artículo 13572 del
3wW. 1487918
VEINTE MIL CIENTO SESENTIOCHO

Código Civil. =
IV. Para todos los efectos relativos y derivados del Contrato,
las Partes convienen en que los títulos de las cláusulas

son irrelevantes para la interpretación del contenido de

las mismas.
AS Cualquier referencia al Contrato comprende a los anexos.
En caso de discrepancia entre los anexos y lo estipulado
en el cuerpo del Contrato, prevalecerá este último.
CLAUSULA PRIMERA.-— DEFINICIONES =

Las definiciones acordadas por las Partes en la presente

cláusula tienen por finalidad dar el significado requerido a
los términos que se emplean en el Contrato y dicho significado
será el único aceptado para los efectos de su interpretación en

la ejecución del mismo, a menos que las Partes lo acuerden

expresamente por escrito de otra forma.

z

Da Los términos definidos y utilizados en el Contrato, sean en
E singular o en plural, se escribirán en mayúscula y tendrán los
És

yo ientes significados: ==

jer entidad, cuyo capital accionario con derecho a
de propiedad, directa o indirectamente, en una

igual al cincuenta por ciento (50%) o más de

las Partes o cualquier entidad o persona que
sea propietaria, directa o indirectamente, del cincuenta
por ciento (50%) o más del capital accionario con derecho
a voto de una de las Partes o cualquier entidad cuyo
capital accionario con derecho a voto sea de propiedad,
directa o indirectamente, en cincuenta por ciento (50%) o
más del mismo accionista o accionistas que posea o posean,
directa o indirectamente, el cincuenta por ciento (50%) o
más del capital accionario con derecho a voto de alguna de
las Partes del Contrato.
1.2 Año

Período de doce (12) Meses consecutivos de acuerdo al

L Calendario Gregoriano, contado desde una fecha específica.
187919

VEINTE MIL CIENTO SESENTINUEVE

Area de Contrato ==
Area definida por las coordenadas que figuran en el anexo
"A" y que se muestra en el anexo "B”", denominada Lote 39,
ubicada entre las provincias de Loreto y Maynas del
Departamento de Loreto, zona Selva Norte del Perú, con una
extensión de cuatrocientos veinte mil ochocientos setenta

punto novecientos setentiuno (420,870.971) hectáreas. ==

El Area de Contrato quedará redefinida luego de excluir

las áreas de las que haga suelta el Contratista, de

acuerdo a los términos del Contrato.
En caso de existir alguna discrepancia entre lo mostrado
en el anexo "B" y lo descrito en el anexo "A", prevalecerá
el anexo "A". =
Barril =

Unidad de medida de Hidrocarburos líquidos que consiste en
cuarentidós (42) galones de capacidad de los Estados
Unidos de América, corregidos a una temperatura de sesenta

grados Fahrenheit (80% F), a presión del nivel del mar,

sin agua, barro u otros sedimentos (BS8W). =

BTU o Unidad Térmica Británica == =

La cantidad de calor que se requiere para aumentar la
temperatura en un grado Fahrenheit de una libra de agua,

equivalente a 1055.058 joules. ==

Caso Fortuito o Fuerza Mayor =

Se entiende como tal, entre otros los siguientes:
incendios, temblores, terremotos, maremotos, derrumbes,
avalanchas, inundaciones, huracanes, tempestades,
explosiones, actos fortuitos imprevisibles, conflictos
bélicos, guerrillas, actos terroristas, sabotaje,

conmoción civil, bloqueos, demoras incontrolables en el
transporte, huelgas, paros, imposibilidad de obtener, no
obstante haberlo previsto, facilidades adecuadas para el
transporte de materiales, licencias y permisos, equipo y
servicios, o cualquier otra causa, ya sea similar o

distinta de aquellas específicamente enumeradas aquí, que

Las | 2]
o.

3 1487920
VEINTE MIL CIENTO SETENTA

WD) a
YA, estén fuera del control razonable y no pudieran ser
D $ previstas o que, habiendo sido previstas, no pudieran ser
É evitadas. == =
A

1.7 Comité de Supervisión =
Organo que supervisa el cumplimiento y la ejecución del
Contrato, cuya conformación y atribuciones están

establecidas en la cláusula sétima.

1.8 Comité Técnico de Conciliación =
Organo no permanente, formado para pronunciarse sobre las
discrepancias que surjan en relación a las Operaciones, el
mismo que se establecerá de acuerdo a lo estipulado en el

acápite 21.3.

1.9 Condensados ==
Hidrocarburos líquidos formados por la condensación de los

Hidrocarburos separados del Gas Natural, debido a cambios

en la presión y temperatura cuando el Gas Natural de los

Reservorios es producido o cuando proviene de una o más

etapas de compresión de Gas Natural.

densados Fiscalizados ==

producidos en el Area de Contrato y medidos en

Fiscalización de la Producción. =

RICARDO FERNANDINI

(Peru) Corporation, Sucursal del Perú,
Registro Público de Hidrocarburos en el

315, partida CXXXIX, del Libro de

1.12 Contrato =
El presente acuerdo al que han llegado las Partes, en el
cual se estipulan los términos y condiciones que se
encuentran contenidos en este documento y en los anexos
que lo integran, comprende los acuerdos adicionales a los
que lleguen las Partes en virtud de este documento y las

modificaciones que se hagan al mismo conforme a ley.
1.13 Desarrollo

Ejecución de cualesquiera actividades, apropiadas para la

87921

VEINTE MIL CIENTO SETENTIUNO

EEB

Producción de Hidrocarburos, tales como la perforación,
completación y profundización de pozos, así como el
diseño, construcción e instalación de equipos, tuberías,
tanques de almacenamiento y otros medios e instalaciones,
incluyendo la ¡utilización de métodos de Producción
artificial y sistemas de recuperación primaria y mejorada,
en el Area de Contrato y fuera de ella en cuanto resulte
necesario. == =

del

Almacenamiento, de las instalaciones del Punto de

Incluye la construcción Sistema de Transporte y
Fiscalización de la Producción, del Ducto Principal, así
como de las plantas de destilación primaria para la
manufactura de productos a ser utilizados en las

Operaciones. =

Descubrimiento Comercial =

Descubrimiento de reservas de Hidrocarburos que en opinión

del Contratista permita su explotación comercial. ==
Día ==

Período de veinticuatro (24) horas que se inicia a las

cero (00:00) horas y termina a las veinticuatro (24:00)
horas. =
Día Util ==

Todos los Días de lunes a viernes inclusive, salvo los

Días que sean declarados total o parcialmente no

laborables, en la ciudad de Lima, por la autoridad

competente. =
Dólar o US$
Unidad monetaria de los Estados Unidos de América. =
Ducto Principal ==
Tubería principal que el Contratista podrá construir y
operar y que partiendo del final del Sistema de Transporte
y Almacenamiento conduce los Hidrocarburos producidos del
Area de Contrato hasta un Punto de Fiscalización de la
Producción sin perjuicio, de ser el caso, de la aprobación

dispuesta en el acápite 2.3, pudiendo comprender puntos de

Va A me
z
á
Z

iz
5

E
iS
£

1487922

1.23

1.24

VEINTE MIL CIENTO SETENTIDOS

medición conectados a la tubería, áreas de almacenamiento
y embarque requeridos, tuberías menores, estaciones de
bombeo o compresión, sistema de comunicaciones, carreteras
de acceso y de mantenimiento y cualesquiera otras
instalaciones que sean necesarias y requeridas para el
transporte de Hidrocarburos en forma permanente y
oportuna; incluyendo el diseño, construcción,
mantenimiento y equipamiento de todo lo antes mencionado.=

Exploración ==

Planeamiento, ejecución y evaluación de todo tipo de
estudios geológicos, geofísicos, geoquímicos y otros, así
como la perforación de Pozos  Exploratorios y demás
actividades conexas necesarias para el descubrimiento de
Hidrocarburos, incluyendo la perforación de Pozos
Confirmatorios para la evaluación de los  Reservorios

descubiertos.

Explotación
Desarrollo y/o Producción.
ha de Inicio de la Extracción Comercial
Fechawde la primera medición de Hidrocarburos en un Punto
ización de la Producción, que dé lugar al pago de
esta definición no se consideran los

para pruebas u otros fines que

cuerden las Partes. =
Fecha de Suscripción
El 9 de setiembre de 1999, en que las Partes suscriben el

Contrato. ==

Fiscalización ==

Acciones que realiza el Organismo Supervisor de la
Inversión en Energía (OSINERG), por si mismo o a través de
terceros, para controlar los aspectos legales y técnicos
de las Operaciones que lleve a cabo el Contratista de

conformidad con el Contrato. ==

Gas Natural = ==

87923

VENTE MIL CIENTO SETENTITRES

1.27

1.31

1.33

Mezcla de Hidrocarburos que a condiciones iniciales de
Reservorio se encuentra en estado gaseoso o en disolución
con el Petróleo. Comprende el Gas Natural Asociado y el

Gas Natural No Asociado -

Gas Natural Asociado =

Gas Natural producido con los Hidrocarburos líquidos del

Reservorio.

Gas Natural Fiscalizado =-
Gas Natural producido en el Area de Contrato y medido en
un Punto de Fiscalización de la Producción. ==============

Gas Natural No Asociado =

Aquel cuya ocurrencia tiene lugar en un Reservorio en el
que, a condiciones iniciales, no hay presencia de

Hidrocarburos líquidos.

Hidrocarburos

Todo compuesto orgánico, gaseoso, líquido o sólido, que

consiste principalmente de carbono e hidrógeno.

Hidrocarburos Fiscalizados

Hidrocarburos producidos en el Area de Contrato y medidos
en un Punto de Fiscalización de la Producción.
Ley No. 26221
Ley No. 26221 _ Ley Orgánica de Hidrocarburos,

Ú"

ampliatorias, reglamentarias y modificatorias. ==

Período contado a partir de cualquier Día de un mes
calendario que termina el Día anterior al mismo Día del
mes calendario siguiente o, en caso de no existir éste, el

último Día de dicho mes. ==

Mil (1000) pies cúbicos estándar (SCF). Un (1) SCF es el
volumen de gas necesario para llenar un espacio de un (1)
pie cúbico a 14.695 libras por pulgada cuadrada de presión
absoluta a una temperatura base de sesenta grados
Fahrenheit (60%*F). ================

Operaciones ==

aw 1487924

VEINTE MIL CIENTO SETENTICUATRO

1.40

Toda actividad de Exploración y Explotación así comi
aquellas relacionadas con el Sistema de Transporte y
Almacenamiento, Ducto Principal y todas las demás
actividades materia del Contrato o relacionadas con la

ejecución del mismo.

Partes ==
PERUPETRO
PERUPETRO
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado
del Sector Energía y Minas, creada por la Ley No. 26221. =

Petróleo =

Hidrocarburos que a condiciones iniciales de presión y
temperatura de Reservorio se encuentran en estado líquido.

Petróleo Fiscalizado =

Petróleo producido en el Area de Contrato y medido en un

Punto de Fiscalización de la Producción.

Petróleo Pesado =

Hidrocarburos líquidos que por su densidad y viscosidad

requieren para su Explotación el empleo de métodos no

vencionales de recuperación, tales como minería de
o, combustión "in situ", inyección de vapor, u
otros métodos de recuperación mejorada y el que para su
transporte requiere procesos de calentamiento en
erficie, ezcla con condensados u otros procedimientos,
excluyendo lalmezcla de petróleo producido en el mismo
Yacimiento. =
Pozo Confirmatorio =
Pozo que se perfora para evaluar los Reservorios de

Hidrocarburos descubiertos.

Pozo de Desarrollo ==
Pozo que se perfora para la Producción
Hidrocarburos descubiertos.
Pozo Exploratorio =
Pozo que se perfora con el propósito de descubrir un nuevo

Reservorio o para determinar la estratigrafía de un área.=

87925

VEINTE MIL CIENTO SETENTICINCO

1.42

1.43

1-44

1.45

1.46

NOTAR,

Producción =
Todo tipo de actividades en el Area de Contrato o fuera de
ella en lo que resulte necesario, cuya finalidad sea la
extracción y manipuleo de Hidrocarburos y que incluye la
operación y reacondicionamiento de pozos, instalación y
operación de equipos, tuberías, Sistema de Transporte y
Almacenamiento, Ducto Principal, tratamiento y medición de
Hidrocarburos y todo tipo de métodos de recuperación

primaria y mejorada.

Punto de Fiscalización de la Producción ==
Lugar o lugares ubicados por el Contratista en el Area de
Contrato, o ubicados por acuerdo de las Partes fuera de
ella, donde se realizarán las mediciones y determinaciones
volumétricas, determinaciones del contenido de agua y
sedimentos y otras mediciones, a fin de establecer el
volumen y calidad de Hidrocarburos Fiscalizados, de

acuerdo a las respectivas normas API y ASTM.

Reservorio =

Estrato o estratos bajo la superficie y que forman parte
de un Yacimiento, que estén produciendo o que se haya
probado que sean capaces de producir Hidrocarburos y que

tienen un sistema común de presión en toda su extensión. =

Sistema de Transporte y Almacenamiento ====

Conjunto de tuberías, estaciones de bombeo, estaciones de
compresión, tanques de almacenamiento, instalaciones
fluviales, sistemas de entrega, caminos, demás
instalaciones y todo otro medio necesario y útil para el
transporte de los Hidrocarburos producidos en el Area de
Contrato hasta un Punto de Fiscalización de la Producción,
o hasta un Ducto Principal o hasta un ducto propiedad de
terceros, incluyendo el diseño, construcción,

mantenimiento y equipamiento de todo lo antes mencionado.=

Subcontratista ====
Toda persona natural o ¿urídica, nacional o extranjera,

contratada por el Contratista para prestar servicios
8

3N -1487926

KkICARDO FERNANDIN!

VEINTE MIL CIENTO SETENTISE[S

relacionados con las Operaciones. =====

1.47 Supervisión ===

Acciones que PERUPETRO realice para verificar el
cumplimiento de las obligaciones del Contratista durante
la Vigencia del Contrato.
1.48 Tributos =

Comprende impuestos, contribuciones y tasas, conforme a lo

establecido en el Código Tributario.

1.49 Vigencia del Contrato

Período comprendido entre la Fecha de Suscripción y el

vencimiento del plazo pertinente establecido en el acápite
Bl

1.50 Yacimiento =

Superficie debajo de la cual existen uno o más Reservorios
que estén produciendo o que se haya probado que son

capaces de producir Hidrocarburos.

2.1 PERUPETRO autoriza al Contratista para la realización de
las Operaciones, de acuerdo con lo establecido en la Ley
28221, la legislación pertinente y las estipulaciones

trato, con el objeto común de descubrir y producir

Notario de Lima

extraídos del Area de Contrato, de
on lo establecido en el numeral II de la
Cláusula Preliminar.

2.3 El Contratista ejecutará las Operaciones de acuerdo a los
términos que se estipulan en el Contrato y las llevará a
cabo, directamente o a través de Subcontratistas. En caso
de operaciones de campo fuera del Area de Contrato se

requerirá aprobación previa de PERUPETRO.

2.4 PERUPETRO ejercerá la Supervisión de las Operaciones y el
Organismo Supervisor de la Inversión en Energía (OSINERG)
la Fiscalización de las mismas. ===========::========

Los representantes de PERUPETRO y del Organismo Supervisor

187927
VEINTE MIL, CIENTO SETENTISIETE

CLAUSULA TERCERA.— PLAZO, CONDICIONES Y GARANTIA.

3.1

de la Inversión en Energía (OSINERG) podrán realizar |,
funciones en cualquier momento, con previa notificacii
debiendo identificarse y estar autorizados para
función por PERUPETRO y por el Organismo Supervisor del
Inversión en Energía (OSINERG), respectivamente.
Contratista proporcionará todas las facilidades,
razonablemente estén a su alcance en sus Operaciones
fin de que dichos representantes puedan cumplir su misi;

la que será llevada a cabo de modo que no interfiera

éstas.
Los gastos y costos correspondientes a los representan
de PERUPETRO y del Organismo Supervisor de la Inversión
Energía (OSINERG) serán a cuenta y cargo de PERUPETRO, «

Organismo Supervisor de la Inversión en Energía (OSINER(

o del Contratista, de acuerdo a ley.
El Contratista proporcionará y será responsable de toc
los recursos técnicos y económico-financieros que

requieran para la ejecución de las Operaciones. ==

El plazo para la fase de exploración por Hidrocarburos
de seis (6) Años y seis (86) Meses, contado a partir de
Fecha de Suscripción salvo que de conformidad con

establecido en otras estipulaciones del Contrato, va:

dicho plazo. ==

El plazo para la fase de explotación de Petróleo, es
que reste después de terminada la fase de explorac
hasta completar el plazo de treinta (30) Años, contadc
partir de la Fecha de Suscripción, a menos que
conformidad con lo establecido en otras estipulaciones

Contrato, varíe este plazo. =

El plazo para la fase de explotación de Gas Natural
Asociado y de Gas Natural No Asociado y Condensados, es
que reste después de terminada la fase de explorac
hasta completar el plazo de cuarenta (40) Años, contad

partir de la Fecha de Suscripción, a menos que
y

3N 1487928
J VEINTE MIL CIENTO SETENTIOCHO
y
Pros
3 > conformidad con lo establecido en otras estipulaciones
y ma del Contrato, varíe este plazo. =
pa Í L 3.2 La fase de exploración se divide en seis (8) períodos:
a 3.2.1 Un primer período cuya duración es de doce (12)
Meses, contado a partir de la Fecha de Suscripción.=
E 3.2.2 Un segundo período con una duración de doce (12)
] Meses, contado a partir de la terminación del plazo
4 señalado en el subacápite 3.2.1. ==
á 3.2.3 Un tercer período con una duración de dieciocho (18)
y Meses, contado a partir de la terminación del plazo
Ñ7 señalado en el subacápite 3.2.2.
3.2.4 Un cuarto período con una duración de doce (12)
¿ Meses, contado a partir de la terminación del plazo
2 señalado en el subacápite 3.2.3.

3.2.5 Un quinto período con una duración de doce (12)

d Meses, contado a partir de la terminación del plazo

señalado en el subacápite 3.2.4.

3.2.6 Un sexto período con una duración de doce (12)

]

E | Meses, contado a partir de la terminación del plazo
12 ¿| señalado en el subacápite 3.2.5.
E al te la fase de exploración:
a * Contratista podrá iniciar el segundo, tercer,
e hi O, quinto y sexto períodos a que se refieren
5 E respectivamente los subacápites 3.2.2, 3.2.3, 3.2.4,
¿

Saa y, 3-2.6 salvo que no haya cumplido con las

sobligaciones del período anterior al que esté por

0 iniciarse, en cuyo caso será de aplicación el
subacápite 22.3.1, con la correspondiente ejecución

d de la fianza.

=7 3.3.2 El Contratista comunicará a PERUPETRO con treinta
(30) Días de anticipación al vencimiento de un
; período en curso, su intención de continuar con el

dl siguiente período. =

0 3.4 Si durante los períodos indicados en el acápite 3.2 el

Contratista se viera impedido, por razones técnicas, de

87929

VEINTE MIL CIENTO SETENTINUEVE

concluir los respectivos programas mínimos de trabajo
descritos en los subacápites 4.8.2, 4.8.3, 4.6.4 y 4.6.5
podrá extender dichos períodos hasta por un máximo de
seis (6) Meses, siempre y cuando haya solicitado la
autorización a PERUPETRO para dicha extensión con una
anticipación no menor de cuarenta y cinco (45) Días al
vencimiento del período en curso, y que las razones que
sustenten la solicitud hayan sido comprobadas y aprobadas
por PERUPETRO. En este caso, el Contratista antes del
vencimiento del período en curso, presentará una nueva
fianza o prorrogará la existente, por el nuevo plazo
establecido, conforme a los requisitos estipulados en el

acápite 3.10. En ningún caso las extensiones resultarán en

una prórroga del plazo de la fase de exploración.

La aprobación por parte de PERUPETRO a que se refiere este

acápite, será otorgada a criterio de PERUPETRO.
La fase de exploración podrá continuar, a elección del
Contratista, después de la Fecha de Inicio de la
Extracción Comercial hasta el vencimiento del plazo de
dicha fase que se indica en el acápite 3.1. En este caso
es aplicable el acápite 10.3 hasta el vencimiento de la
fase de exploración. El método de amortización lineal

referido en el acápite 9.86 se aplicará desde la Fecha de

Inicio de la Extracción Comercial.
En caso que el Contratista realice un descubrimiento o
descubrimientos de Hidrocarburos durante cualquier período
de la fase de exploración, que no sea comercial sólo por
razones de transporte, podrá solicitar un período de
retención de hasta por cinco (5) Años, del Yacimiento o

Yacimientos descubiertos, con el propósito de hacer

factible el transporte de la producción.
El derecho de retención estará sujeto cuando menos a que

concurran los siguientes requisitos:

a) Que el Contratista pueda demostrar a satisfacción de

PERUPETRO, que los volúmenes de Hidrocarburos
y
IN?

1487930

VEINTE MIL CIENTO OCHENTA $

descubiertos en el Area de Contrato son insuficientes

para justificar económicamente la construcción del

Dueto Principal; =
b) Que el conjunto de descubrimientos en áreas contiguas
más las del Contratista, es insuficiente para
justificar económicamente la construcción de un

ducto principal; y,

=) Que el Contratista demuestre, sobre una base
económica, que los Hidrocarburos descubiertos no
pueden ser transportados desde el Area de Contrato a
un lugar para su comercialización, por ningún medio

de transporte.

En caso que el Contratista realice un descubrimiento de
Gas Natural No Asociado o de Gas Natural No Asociado y
Condensados durante cualquier período de la fase de
exploración, podrá solicitar un período de retención de
hasta por diez (10) Años, del Yacimiento o Yacimientos
descubiertos, con el propósito de desarrollar el mercado.=
En caso que el Contratista realice un descubrimiento de

Petróleo y un descubrimiento de Gas Natural No Asociado o

de la fase de exploración, y se presenten los
casos descritos en los acápites 3.8 y 3.7, el Contratista
podrá solicitar un período de retención para Petróleo, y
Natural No Asociado o Gas Natural No
o y Condensados, para los fines indicados en dichos

acápites.

El período de retención, a que se refieren los acápites
3.6 y 3.7, extiende el plazo del Contrato por un tiempo
igual al período de retención otorgado por PERUPETRO.

El período de retención constará por escrito. Para este
efecto, el Contratista solicitará tal período, con
documentación sustentatoria, dirigida a PERUPETRO, en
donde incluya un cronograma de actividades a realizar. ===

Con el inicio del período de retención termina la fase de
|

487931

VEINTE MIL CIENTO OCHENTIUNO E

3-10

exploración. Con la declaración de Descubrimiento
Comercial en dicho período, se dará inicio a la fase de

explotación. ===========

El otorgamiento del período de retención a que se refieren
los acápites 3.6 y 3.7 y la duración de los mismos será
determinado a criterio de PERUPETRO.

El Contratista deberá garantizar el cumplimiento de cada
uno de los programas mínimos de trabajo de Exploración, de
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante
fianza solidaria, sin beneficio de excusión,
incondicional, irrevocable y de realización automática en
el Perú, emitida por una entidad del sistema financiero
debidamente calificada y domiciliada en el Perú y aceptada
por PERUPETRO. PERUPETRO podrá solicitar al Contratista
que una fianza sea sustituida cuando exista riesgo fundado
de que el fiador pudiera no honrar la referida fianza y el
Contratista deberá cumplir con entregar una nueva fianza
dentro del plazo de quince (15) Días Utiles siguientes a
la fecha de recepción por el Contratista de la solicitud
de PERUPETRO.

El monto de la fianza del programa mínimo de trabajo, para

el primer período estipulado en el subacápite 4.6.1 es de
ciento cincuenta mil y 00/100 Dólares (US$ 150,000.00)====
El monto de la fianza del programa mínimo de trabajo, para
el segundo período estipulado en el subacápite 4.8.2 es de
un millón y 00/100 Dólares (US$ 1*000,000.00).

El monto de la fianza del programa mínimo de trabajo, para

el tercer período estipulado en el subacápite 4.6.3 es de
un millón seiscientos mil y 00/100 Dólares (US$
1800,000.00). ====

El monto de la fianza del programa mínimo de trabajo, para

el cuarto período estipulado en el subacápite 4.6.4 es de
un millón seiscientos mil y 00/100 Dólares (US$
1800,000.00)-

El monto de la fianza del programa mínimo de trabajo, para

Tr
Ne

1487932
VEINTE MIL CIENTO OCHENTIDOS

el quinto período estipulado en el subacápite 4.8.5 es de
un millón seiscientos mil y 00/100 Dólares (US$
17800,000.00).

El monto de la fianza del programa mínimo de trabajo, para

el sexto período estipulado en el subacápite 4.6.6 es de
un millón seiscientos mil y 00/100 Dólares (US$
1"800,000.00). ==

La fianza que corresponde al programa mínimo de trabajo a

que se refiere el subacápite 4.6.1 será entregada a
PERUPETRO en la Fecha de Suscripción. Las fianzas para el
programa mínimo de trabajo que se especifica en los
subacápites 4.6.2, 4.6.3, 4.6.4, 4.6.5 y 4.6.6 serán
entregadas a PERUPETRO antes del inicio de cada período.
En caso contrario será de aplicación el subacápite 22.3.3.
Las fianzas, conforme se indican en los anexos "C-1” a "C-
6", se emitirán para cada período del programa mínimo de

trabajo.

La fianza del programa mínimo de trabajo de cada período

Lima

mantendrá vigente durante un plazo que exceda en

(30) Días Utiles al plazo de cumplimiento de cada

programaxde trabajo. =

alguna de las fianzas que haya entregado el

CARDO FERNANDINI

no se mantuviera vigente por el plazo
ERUPETRO comunicará esta circunstancia al

Contratista y éste deberá cumplir con entregar una nueva
fianza O prorrogar la existente, dentro del plazo de
quince (15) Días Utiles siguientes a la recepción por el
Contratista de la notificación de PERUPETRO. En caso
contrario, será de aplicación el subacápite 22.3.3. ======
Cumplida la obligación garantizada por cada fianza,
PERUPETRO procederá inmediatamente a devolver al fiador a
través del Contratista la fianza correspondiente. ========
La ejecución de cualquier fianza tendrá el efecto de
extinguir la obligación del Contratista de llevar a cabo

el programa mínimo de trabajo, sin perjuicio de la
487933

VEINTE MIL CIENTO OCHENTITRES

CLAUSULA CUARTA.— EXPLORACION -

4.1

4-2

aplicación de lo dispuesto en el subacápite 22.3.1. =
Interviene BARRETT RESOURCES CORPORATION para efectos de

prestar la garantía corporativa que aparece en el anexo

"D" que se entrega a PERUPETRO en la Fecha de Suscripción.
La garantía corporativa subsistirá mientras sean exigibles
las obligaciones del Contratista. Serán de aplicación los
subacápites 22.3.4 ó 22.3.5, si producido alguno de los
hechos previstos en dichos subacápites, el Contratista no
cumple con sustituirla en un plazo máximo de quince (15)
Días Utiles.

El Contratista iniciará las actividades de Exploración a

partir de la Fecha de Suscripción.

El Contratista podrá hacer suelta de la totalidad del Area
de Contrato sin lugar a multa o sanción alguna, mediante
notificación a PERUPETRO con una anticipación no menor de
treinta (30) Días, siempre y cuando haya dado cumplimiento

al programa mínimo de trabajo del período de la fase de

exploración que se encuentre en curso.
En caso que el Contratista hiciera suelta total del Area
de Contrato, la abandonara o dejara vencer el plazo del
período en curso antes de dar cumplimiento al
correspondiente programa mínimo de trabajo, sin mediar
razones técnicas aprobadas por PERUPETRO, éste ejecutará
la fianza, sin perjuicio de aplicar lo estipulado en el
subacápite 22.3.3.

El Contratista podrá hacer sueltas parciales del Area de
Contrato mediante notificación a  PERUPETRO con una
anticipación no menor de treinta (30) Días, sin lugar a
multa o sanción alguna, pero sin que ello afecte o
disminuya su obligación de cumplimiento del programa

mínimo de trabajo del período de la fase de exploración

que se encuentre en curso.
Las Partes dejarán constancia mediante acta del Comité de

Supervisión de las áreas de las que haga suelta el

ua
le 1487934
VEINTE MIL CIENTO OCHENTICUATRO

Contratista. =
El Contratista podrá continuar haciendo uso de la

superficie de las áreas de las que haya hecho suelta, en

las que hubiera construido instalaciones que tengan

relación con las Operaciones. =

4.3 Durante la ejecución del Contrato se efectuarán sueltas de

área de la manera siguiente:

a) Por lo menos veinticinco por ciento (25 %) del Area
de Contrato original al término del tercer período
descrito en el subacápite 3.2.3 y adicionalmente por
lo menos veinticinco por ciento (25%) del Area de
Contrato original al término del quinto período

descrito en el subacápite 3.2.5 ==

b) Al término de la fase de exploración, el Contratista
mantendrá sólo los Yacimientos incluidos en el plan

de Desarrollo, en Producción o materia de período de

retención, más un área circundante de cinco (5)

2
12 kilómetros, hasta el límite del Area de Contrato. ===
E 4.4 Paráxlos efectos que tratan los acápites 4.2 y 4.3, se ha
>
rd el Area de Contrato en parcelas rectangulares,
2
97 nde ha sido posible, de una extensión de veinte
E O) hectáreas y donde no, con área diferente. La
« d de dichas parcelas aparece en el anexo "A" y

ellas se muestran en el anexo "B". No es necesario que las

áreas de las que haga suelta el Contratista sean

contiguas. = =
4.5 Cualquier área de la que haga suelta el Contratista,
incluyendo Yacimientos que se encuentren dentro de la
misma, revertirá al Estado sin costo alguno para éste, ni
para PERUPETRO.

4.6 El programa mínimo de trabajo para cada uno de los

períodos de la fase de exploración que el Contratista está

obligado a realizar es el siguient
4.6.1 Primer período:

- Reprocesar e ¡interpretar mil doscientos (1,200)

481935

VEINTE MIL CIENTO OCHENTICINCO

kilómetros de líneas sísmicas 2D. ==

- Estudios geológicos y geoquímicos que

yacimiento Cunambo. ==

4.6.2 Segundo período: == ==
- Registrar, procesar e interpretar trescientos
cincuenta (350) kilómetros de líneas sísmicas 2D,
de las cuales el Contratista podrá reemplazar hasta
un máximo de ciento setenta y cinco (175)
kilómetros de líneas sismicas 2D por líneas
sismicas 3D. A estos efectos un (1) kilómetro
cuadrado de líneas sísmicas 3D equivale a dos (2)
kilómetros de líneas sísmicas 2D.
4.6.3 Tercer período: =
- Perforar un (1) Pozo Exploratorio.
4.6.4 Cuarto período:
- Perforar un (1) Pozo Exploratorio.
4.6.5 Quinto período: =
- Perforar un (1) Pozo Exploratorio.

4.6.6 Sexto período: =

- Perforar un (1) Pozo Exploratorio. =
Los Pozos Exploratorios a que se refiere el acápite 4.8,
se considerarán perforados y, en consecuencia, la
obligación del Contratista cumplida, cuando se alcance una

profundidad mínima de dos mil trescientos (2,300) metros o

la base del cretáceo, lo que ocurra primero. =
Si antes de iniciar la perforación de cualquier Pozo
Exploratorio referido en el acápite 4.6, el Contratista
demostrara, a satisfacción de PERUPETRO, en base a los
resultados de las evaluaciones geológicas y pgeofísicas,
que no se puede cumplir con los objetivos acordados en el

primer párrafo de este acápite, las Partes podrán acordar

un nuevo objetivo geológico y/o profundidad.
Asimismo, si durante la perforación de cualquiera de los
Pozos HExploratorios referidos en el acápite 4.6 se

presentasen problemas insuperables, de tipo geológico o
le 1487936 Sl,
VEINTE MIL CIENTO OCHENTISETS A ve

8

mecánico, el Contratista podrá solicitar dar por cumplida

la obligación de perforación, mediante un informe técnico

sustentatorio, sujeto a la aprobación de PERUPETRO.

4.8 En caso que el Contratista decida efectuar una declaración

de Descubrimiento Comercial, deberá notificar dicha
declaración a PERUPETRO y presentar dentro de los ciento

ochenta (180) Días posteriores a dicha declaración, un

"Plan Inicial de Desarrollo” para viabilizar la
Explotación del descubrimiento de Hidrocarburos,
indicando: =

a) Características físicas y químicas de los

Hidrocarburos descubiertos y porcentaje de productos

asociados e impurezas que éstos contengan. =

b) Perfiles estimados de producción durante la Vigencia

del Contrato para el o los Yacimientos. =

>) El número estimado de Pozos de Desarrollo y su

capacidad productiva.

Sistema de Transporte y Almacenamiento y Puntos de

iscalización de la Producción. ==

Dueto Principal, de ser el caso.

de Impacto Ambiental" aplicable a la
Explotadión, en concordancia con el "Reglamento de
Ambiente para las Actividades de

Hidrocarburos” aprobado por Decreto Supremo No. 0486-

93-EM y sus modificatorias.

E) Cronograma tentativo de todas las actividades a

ejecutarse.

h) Plazo en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial. ==
El "Plan Inicial de Desarrollo” debe incluir las
inversiones, gastos y costos específicos estimados de la
Explotación del Descubrimiento Comercial así como

cualquier otra información que el Contratista considere

apropiada.

1487937

VEINTE MIL CIENTO OCHENTISIETE El

4.10

PERUPETRO deberá indicar al Contratista sus comentarios al
“Plan Inicial de Desarrollo" dentro de los sesenta (60)
Días siguientes de haberlo recibido, pudiendo objetar la
Fecha de Inicio de la Extracción Comercial si la misma no

es razonablemente adecuada. En caso de discrepancia se

convocará al Comité Técnico de Conciliación.
Si el Contratista efectúa una declaración de
Descubrimiento Comercial, estará obligado a iniciar el
Desarrollo dentro de los ciento ochenta (180)

siguientes al vencimiento del plazo de sesenta (60)

indicado en el acápite 4.9. ==== ===>
La declaración de Descubrimiento Comercial no implicará la

disminución o suspensión de las obligaciones del programa

mínimo de trabajo. = =
El Desarrollo de los Hidrocarburos descubiertos, se
realizará de acuerdo a los programas de trabajo

presentados por el Contratista a PERUPETRO, conforme con

lo estipulado en el acápite 5.3. =
Las Partes acuerdan que cuando sea apropiado y
necesario se podrá ajustar, extender o modificar
los plazos para la presentación del "Plan Inicial
de Desarrollo" o de los programas anuales de
trabajo, según sea el caso. Para este efecto, el
Contratista presentará las propuestas necesarias a

PERUPETRO para que se acuerden tales ajustes, extensiones

o modificaciones. =
El vencimiento de la fase de exploración, no afectará los

términos y plazos de los procedimientos antes descritos

que estuvieran transcurriendo.
Unicamente en el caso de la ¡perforación de Pozos

Exploratorios del programa mínimo de trabajo referida en

el acápite ela procederá la reducción de dicha
obligación, cuando el Contratista las haya ejecutado
anticipadamente, y siempre que dicho trabajo se haya

realizado en exceso a los establecidos en el programa
SS
hw 1487938
VEINTE MIL CIENTO OCHENTIOCHO

Y
$ mínimo de trabajo de los períodos previos, en este caso,
= 3 A E >
2 no será necesario entregar la fianza correspondiente al
% $ trabajo ejecutado anticipadamente.

E CLAUSULA QUINTA.— EXPLOTACION.
5.1 La fase de explotación se inicia al Día siguiente de la
terminación de la fase de exploración, siempre y cuando se

hubiere producido durante la fase de exploración una

declaración de Descubrimiento Comercial. Sin embargo, a

opción del Contratista, se podrá dar inicio anticipado a

la fase de explotación y terminará la fase de exploración,

en la Fecha de -Inicio de la Extracción Comercial. En caso

de período de retención, con la respectiva declaración de

Descubrimiento Comercial se dará inicio a la fase de

explotación. =
5.2 El Contratista está obligado a que la Fecha de Inicio de
la Extracción Comercial tenga lugar dentro del plazo que

1 se establezca en el "Plan Inicial de Desarrollo”, plazo

[z : a

13 de requerirse podrá ser ampliado por acuerdo entre las
1z

p<

pz

5 Con unaxanticipación no menor de sesenta (60) Días a la
e

2 de cada año calendario a partir de la
3 eclaración: de Descubrimiento Comercial, el Contratista
0 | PERUPETRO, lo siguiente:

es a) Un programa anual de trabajo y el presupuesto

detallado de ingresos, costos, gastos e inversiones

correspondiente al siguiente año calendario. ==
b) Un programa anual de trabajo y el presupuesto
detallado de ingresos, costos, gastos e inversiones

para la Exploración tendiente a buscar reservas

adicionales, de ser el caso.
=> Un programa de trabajo y su proyección de ingresos,
costos, gastos e inversiones correspondientes para el
Desarrollo y/o Producción para los siguientes cinco

(5) años calendarios.

El Contratista podrá reajustar o cambiar dichos programas

(487939

VEINTE MIL CIENTO OCHENTINUEVE

en cualquier momento previa presentación y justificación a
PERUPETRO.

Para ejecutar cada programa de trabajo, el Contratista

utilizará el equipo y/o métodos que sean necesarios y

apropiados para permitir la evaluación y seguimiento de: =

a) Presión del Reservorio. =

b) Indice de productividad. ==

ce) Características de los pozos y Reservorios.
d) Características físicas y químicas
Hidrocarburos.

e) Parámetros típicos de los fluidos y de la roca del

Reservorio. =

f£) Eficiencia de recuperación. ==

E) Reservas de Hidrocarburos probadas, probables y
posibles. ==

Esta relación es enunciativa mas no limitativa.
El Contratista está obligado a la Explotación y
recuperación económica de las reservas de Hidrocarburos
del Area de Contrato, de conformidad con los programas a
que se refiere esta cláusula quinta y se llevará a cabo de
acuerdo a los principios técnicos y económicos

generalmente aceptados y en uso por la industria

internacional de Hidrocarburos.
El Contratista tiene el derecho a utilizar en sus

Operaciones los Hidrocarburos producidos en el Area de

Contrato, sin costo alguno. =

El Contratista tendrá el derecho de recuperar los
Hidrocarburos líquidos de cualquier Gas Natural que haya

producido en el Area de Contrato y de extraerlos en

cualquier etapa de manipuleo de dicho Gas Natural. == =
Los líquidos así separados serán considerados como
Condensados para efectos de determinar la regalía del
Contratista, salvo que por razones económicas u operativas

no sea posible su recolección y pueda mezclarse con el

Petróleo y fiscalizarse juntos. == =

o 1 RN
r 1487940 AO o,

VEINTE MIL CIENTO NOVENTA GP al
1197) y SS Í

cel 5.8 El Gas Natural que no sea utilizado por el Contratista en
Dé las Operaciones de acuerdo al acápite 5.8, podrá ser
AD comercializado, reinyectado al Reservorio o ambos por el
E Contratista. En la medida en que el Gas Natural no sea
utilizado, comercializado o reinyectado, el Contratista

podrá quemar el gas, previa aprobación por el Ministerio

de Energía y Minas. = =

5.9 Cuando un Yacimiento o Yacimientos comercialmente
explotables, se extiendan en forma continua del Area de
Contrato a otra u otras áreas, el Contratista y los
contratistas que tengan estas áreas, deberán ponerse de
acuerdo en la realización de un plan de Explotación
unitario o un plan común de Explotación. De no llegar a un
acuerdo, el Ministerio de Energía y Minas dispondrá el
sometimiento de las diferencias al comité técnico de
conciliación referido en el artículo 32” de la Ley No.

26221 y su resolución será de obligatorio cumplimiento. ==

área adyacente al Yacimiento comercialmente
le, no está asignada a un contratista o no está en
proceso negociación, concurso o licitación y no existe
limitación en cuanto a protección ambiental, el

ntratista tendrá la primera opción para la negociación e

Notario de L;

| incorporación We dicha área adyacente al Area de Contrato,

RICARDO FERNANDINI

p

siempre que lalsolicitud la efectúe durante la fase de

exploración. =

5.10 Terminada la perforación de un pozo, el Contratista debe
informar a PERUPETRO la oportunidad en que el pozo será
probado y de ser el caso, sobre el estimado de producción.

5.11 PERUPETRO podrá en todo momento inspeccionar y probar los
equipos e instrumentos de medición utilizados para medir
el volumen y determinar la calidad de los Hidrocarburos

producidos en el Area de Contrato.

Los equipos e instrumentos de medición serán
periódicamente calibrados conforme establecen las normas

vigentes. Los representantes de PERUPETRO podrán estar
[487941

VEINTE MIL CIENTO NOVENTIUNO

CLAUSULA SEXTA.— PRESENTACION DE INFORMACION Y ESTUDIOS. ==

6.1

presentes en el acto.

5.12 Antes de la Fecha de Inicio de la Extracción Comercial y

para la determinación de los volúmenes y calidad de los
Hidrocarburos Fiscalizados, el Comité de Supervisión

acordará lo siguiente: ==

a) La periodicidad y oportunidad en que se efectuará la

medición. =

b) Los métodos a ser utilizados para la medición de
volúmenes de producción, determinación de la calidad
de los Hidrocarburos y volúmenes de Hidrocarburos

para consumo o uso propio. =

c) La frecuencia de inspecciones, pruebas y calibración

de los equipos de medición.

d) Las acciones a tomar para su corrección, en el caso

de determinación de un error en las mediciones. =

El Contratista mantendrá a PERUPETRO, oportuna y
permanentemente informado sobre las Operaciones,
proporcionándole toda la información en la forma prevista
en esta cláusula y en la reglamentación que le resulte
aplicable. Asimismo, proporcionará información respecto
de otros recursos naturales o restos arqueológicos que

encuentre o descubra en el desarrollo de las Operaciones

durante la Vigencia del Contrato. = a
La información técnica, estudios, datos procesados y no
procesados. Así como resultados que proporcione el
Contratista a PERUPETRO de acuerdo a la presente cláusula,
será la de mejor calidad que haya obtenido el Contratista.
Si al obtener información y resultados se hubiese
utilizado métodos o sistemas que son de su propiedad
exclusiva no estará obligado a revelar dichos métodos o

sistemas cuando proporcione la información.

El Contratista deberá proporcionar una copia de todos los
estudios básicos relacionados con el Desarrollo de los

Yacimientos, que prepare con la información técnica
le 1487942
VEINTE MIL CIENTO NOVENTIDOS

Ding
> obtenida del Area de Contrato. El Contratista
Y) 5 proporcionará también cualquier aclaración que le solicite
£ PERUPETRO en relación con dichos estudios. =

6.3 Dentro de los noventa (90) Días siguientes al vencimiento
de cada período de los establecidos en los subacápites
3.2.1, 3.2.2, 3.2.3, 3.2.4, 3.2.5 y 3.2.6 el Contratista
deberá presentar a PERUPETRO, un informe de evaluación con
estudios de análisis geológicos, geofísicos, geoquímicos,

petrofísicos y de reservorios realizados con respecto al

programa mínimo de trabajo de cada período.
6.4 El Contratista presentará a PERUPETRO los siguientes

informes: =

6.4.1 "Informe Mensual de Producción", por Reservorio, a

más tardar quince (15) Días después del término de

cada mes calendario, indicando lo siguiente: ==

a) La cantidad y calidad de cada una de las clases

de Hidrocarburos producidos en el mes calendario.
b) La cantidad y calidad de cada una de las clases
de Hidrocarburos producidos desde la Fecha de

Inicio de la Extracción Comercial hasta el fin

l mes calendario pertinente.

RICARDO

c) Lalcantidad y calidad de Gas Natural reinyectado
y auemado en el mes calendario, así como la
d acumulada desde la Fecha de Inicio de la

Extracción Comercial hasta el fin del mes

calendario pertinente. =
d) La cantidad y calidad de cada clase de
Hidrocarburos utilizados durante el mes
calendario en las Operaciones, así como la
cantidad acumulada desde la Fecha de Inicio de la

Extracción Comercial hasta el fin del mes

calendario pertinente.
e) El nivel de existencias de cada clase de

Hidrocarburos almacenados, al inicio del mes

calendario.
4871943
VEINTE MIL CIENTO NOVENTITRES To

A,

NOTARIO
os
E

Z

f) La cantidad y calidad de cada clase de
Hidrocarburos comercializados discriminando entre

mercado interno y externo durante el mes

calendario pertinente. ==
8) La cantidad y calidad de cada clase de
Hidrocarburos comercializados discriminando entre
mercado interno y externo desde la fecha de

Inicio de la Extracción Comercial hasta el fin

del mes calendario pertinente. ==

6.4.2 "Informe Mensual de Ingresos y Egresos", a más tardar
treinta (30) Días después de cada mes calendario. ===

El informe hará distinción entre las inversiones de
Exploración, inversiones de Explotación, los gastos y
costos de operación y los gastos y costos generales

y administrativos e identificará los principales
rubros de inversiones y gastos dentro de estas

categorías discriminando los correspondientes a cada

clase de Hidrocarburos. =
El Contratista deberá entregar a PERUPETRO copia de toda
la información que proporcione al Banco Central de Reserva

del Perú, de acuerdo a la cláusula décimo primera, en las

mismas oportunidades, detalle y extensión. ==
Dentro de los quince (15) Días siguientes al término de
cada Mes calendario, el Contratista deberá entregar a
PERUPETRO la relación de los contratos suscritos con sus
Subcontratistas en dicho Mes y entregarle, cuando así lo
solicite, copia de los contratos que PERUPETRO requiera. =
Cualquiera de las Partes puede revelar la información

obtenida de las Operaciones sin aprobación de la otra

Parte, en los siguientes casos: =

a) A una Afiliada de dicha Parte; ==

b) En relación a financiaciones, obteniendo un

compromiso de confidencialidad; =

e) En tanto así se requiera por ley, reglamento o

resolución de autoridad competente, incluyendo sin

Te 1487944

VEINTE MIL CIENTO NOVENTICUATRO

RICARDO FER!

|

CLAUSULA SETIMA.— COMITE DE SUPERVISION.

HAL

limitación, los reglamentos o resoluciones de
autoridades gubernamentales, organismos aseguradores
o bolsa de valores en la que los valores de dicha

Parte o de las Afiliadas de dicha Parte estén

registrados; =
d) A consultores, contadores, auditores, financistas,
profesionales, posibles adquirentes o cesionarios de
las Partes o de una participación en el Contrato,
conforme sea necesario en relación a las Operaciones

obteniendo un compromiso de confidencialidad.

En los casos en que las Partes acuerden comunicar cierta
información de carácter confidencial o reservada a
terceros, deberán dejar expresa constancia del carácter de
tal información, a fin de que ésta no sea divulgada por

dichos terceros. = =

El Contratista tiene el derecho de usar la información y
datos obtenidos de las Operaciones, con el propósito de
rollar y elaborar informes que otras autoridades le
Asimismo, tiene el derecho de preparar,
informes y estudios usando dicha información y
e el derecho de publicar o de cualquier otra
onocer los datos e informes geológicos,
científicos o técnicos, referidos a las áreas de las que
el Contratista haya hecho suelta. En el caso de las áreas
en operación, el derecho antes indicado, será ejercido al
vencimiento del segundo Año de recibida la información o

antes si las Partes así lo acuerdan. ==

1

La supervisión de la ejecución del Contrato, sin perjuicio
de lo establecido en el acápite 2.4, la efectuará un
Comité de Supervisión que estará integrado de una parte,
por tres (3) miembros del Contratista o sus alternos, y de
la otra parte, por tres (3) miembros de PERUPETRO o sus

alternos.

487945

VEINTE MIL CIENTO NOVENTICINCO

Dicho Comité de Supervisión se instalará y elaborará su

correspondiente reglamento de funcionamiento dentro de los

sesenta (80) Días siguientes a la Fecha de Suscripción. =

El Comité de Supervisión tendrá las siguientes

atribuciones: =

a) El intercambio y discusión entre sus miembros de toda

la información relativa a las Operaciones.
b) Evaluar la ejecución de los programas mínimos de
trabajo de Exploración a que se refiere el acápite
4.6.

e) Evaluar y supervisar los planes y programas de

trabajo a que se refieren los acápites 4.8 y 5.3. ===
d) Ejercer la supervisión de las Operaciones, para lo
cual los representantes de las Partes acreditados

ante el Comité de Supervisión podrán contar con la

asesoría necesaria. =
e) Supervisar el cumplimiento de todas las obligaciones
relativas a las Operaciones que se establecen en el

Contrato o que las Partes acuerden por cualquier otro

documento. =

7) Las demás atribuciones que se establecen en el

Contrato o que las Partes acuerden. =
El Comité de Supervisión estará presidido por un
representante de PERUPETRO. Se reunirá cada vez que lo
solicite cualquiera de las Partes y con la periodicidad
que establezca su reglamento. Se requerirá la asistencia
de por lo menos un miembro representante de cada Parte

para que se considere constituido el Comité de

Supervisión.
Cada una de las Partes se hará cargo de los gastos que

implique mantener a sus respectivos miembros en el Comité

de Supervisión.
Las decisiones del Comité de Supervisión se adoptarán con

el voto unánime de las Partes. Cada Parte emitirá un

voto.

Er 1487946

VEINTE MIL CIENTO NOVENTISEIS

En la eventualidad de producirse y mantenerse en el Comité
de Supervisión una discrepancia entre las Partes, cada una
de ellas podrá solicitar las opiniones técnicas o legales

que estime convenientes y las someterá al Comité de

Supervisión en reunión extraordinaria. En caso de
subsistir la discrepancia, una vez concluida la reunión
extraordinaria, se convocará al Comité Técnico de

Conciliación.

7.5 El Contratista presentará y explicará al Comité de
Supervisión los programas con respecto a los perfiles de
producción de. cada Yacimiento y por Reservorio o
Reservorios, —para los efectos del ejercicio de las
atribuciones del acápite 7.2. == =

CLAUSULA OCTAVA.— REGALIA Y VALORIZACION.

8.1 El Contratista pagará la regalía en efectivo, la cual será

considerada como egreso para los efectos del acápite 8.4,

en base a los Hidrocarburos Fiscalizados, valorizados en

unoxo más Puntos de Fiscalización de la Producción, de
idad con los acápites 8.3, 8.4 y 8.6. En caso de
e Hidrocarburos será de aplicación lo estipulado
ite 14.2.

ra los efectos de esta cláusula, los siguientes términos

pérdida

tendrán los significados que se indican a continuación: ==
8.2.1Costo dex Transporte y Almacenamiento: es el costo,

expresado len Dólares por Barril o Dólares por MPC,

| según sea el caso, que comprende:
a) La tarifa pagada a terceros o la Tarifa Estimada,

según sea el caso, por el transporte y

almacenamiento de los Hidrocarburos Fiscalizados

desde un Punto de Fiscalización de la Producción

hasta un punto de venta o exportación y,
b) Gastos de manipuleo y despacho de los
Hidrocarburos Fiscalizados hasta la brida fija de

conexión al buque o hasta las instalaciones

necesarias para llevar a cabo la venta. =
1487947

>

ES

E

VEINTE MIL CIENTO NOVENTISIETE

8.2.2

8.2.3

8.2.4

Precio de Canasta: es el precio expresado en Dólares
por Barril y determinado en función de la canasta de
precios de Hidrocarburos líquidos definida de
conformidad con el subacápite 8.6.1 para el Precio de

Canasta para Petróleo y del subacápite 8.6.3 para el

Precio de Canasta para Condensados. =
Precio Realizado: es el precio expresado en Dólares
por millón de BTU, efectivamente pagado o pagadero
por un comprador al Contratista por el Gas Natural
Fiscalizado producido en el Area de Contrato y que
también debe incluir cualquier otro ingreso que se
derive directamente de las respectivas ventas de Gas
Natural  Fiscalizado y del volumen efectivamente
entregado de Gas Natural Fiscalizado producido en el
Area de Contrato y que se expresará en Dólares por
millón de BTU.

No se tomarán en consideración para el cálculo del

Precio Realizado:
a) Cualesquier pagos resultantes de las
conciliaciones de volúmenes de Gas Natural

contenidos en los respectivos contratos de

compra/venta. ==
b) El Impuesto General a las Ventas, el Impuesto

Selectivo al Consumo, el Impuesto de Promoción

Municipal y/o cualquier otro impuesto al consumo.
Tarifa Estimada: es el costo expresado en Dólares por
Barril o Dólares por  MPC según sea el caso,
correspondiente al transporte desde un Punto de
Fiscalización de la Producción hasta el punto de
venta o exportación o hasta otro ducto de terceros.
Dicho costo deberá tomar en cuenta los conceptos,
metodologías y procedimientos referidos en el
"Reglamento para el Cálculo de Tarifas de Transporte

de Hidrocarburos por Ductos” , para cuyo efecto la

"Tasa de Rentabilidad” será el costo financiero. ==

Dr 1487948

VEINTE MIL CIENTO NOVENTIOCHO

8.2.5 Valor de la Producción Fiscalizada de Petróleo: es el

un Período de Valorización por el Precio de Canasta

ES resultado de multiplicar el Petróleo Fiscalizado de

para Petróleo para dicho período, precio al cual se
le habrá restado el Costo de Transporte y

Almacenamiento correspondiente. ==

8.2.6 Valor de la Producción Fiscalizada del Gas Natural:
es el resultado de multiplicar el Gas Natural
Fiscalizado, en términos de su contenido calórico, en
millones de BIU, de un Período de Valorización por el
Precio Realizado para dicho período, precio al cual
se le habrá restado el Costo de Transporte y
Almacenamiento correspondiente, convertido a unidades

equivalentes. ==

8.2.7 Valor de la Producción Fiscalizada de Condensados: es

el resultado de multiplicar los Condensados

Fiscalizados de un Período de Valorización por el

| :
A | Precio de Canasta para Condensados para dicho
z 4 53 z 2

g3 período, precio al cual se le habrá restado el Costo
| a 3| de, Transporte y Almacenamiento correspondiente. =

8 do de Valorización: es cada quincena de un mes
+ ; o . .

$ z rio, entendiéndose que la primera quincena es
A | el perífdo comprendido desde el primero hasta el
-_—

décimo «atinto Día de dicho mes calendario, y la

incena es el período que falta para la

finalización de dicho mes calendario. ==
Por acuerdo dde las Partes, y en tanto las normas
legales correspondientes lo permitan, el Período de

Valorización podrá ser extendido o acortado. ==

8.3 Para determinar el monto de la regalía que el Contratista
debe pagar, se utilizará la metodología del factor "R",
factor que será calculado de conformidad con el acápite
8.4. El factor "R" servirá para determinar el porcentaje
de regalía que se aplicará al Valor de la Producción

Fiscalizada de Petróleo, al Valor de la Producción
)

949

VEINTE MIL CIENTO NOVENTINUEVE

mu
Fiscalizada de Gas Natural y al Valor de la Producción

Fiscalizada de Condensados. El monto de la regalía será
igual a la suma de las regalías así determinadas para cada

uno de los tipos de Hidrocarburos Fiscalizados. =

Los porcentajes de regalía que se aplicarán al Valor de la
Producción Fiscalizada de Petróleo, son los que aparecen

en la Tabla I siguiente:

Tabla I
Petróleo Fiscalizado

Porcentaje de la Regalía según

Factor Precio de Canasta de 0 a US$ 25/BL
De 0.0 a menos de 1.0 18.0
De 1.0 a menos de 1.5 23.0
De 1.5 a menos de 2.0 30.0
De 2.0 a más Sd) ===>
BBL = Barril ==============

Para valores de la canasta de petróleo crudo mayores a US$
25.00/BL, los porcentajes de regalía se calcularán de la

siguiente forma:

1. Se determinarán porcentajes de regalía para valores de

canasta de petróleo «crudo incrementales en US$
10.00/BL cada vez.

2. Dichos porcentajes de regalía se calcularán para cada
valor incremental de canasta de petróleo crudo,
multiplicando los porcentajes de regalía del valor de

canasta de petróleo crudo anterior por los valores

siguientes:

VALOR CANASTA DE PETROLEO US$/BL MULTIPLICADOR
35.00 20 === ===
45.00 ¿140 =====

Los siguientes valores incrementales AO S== ==>

3. Para valores intermedios de la canasta de petróleo
crudo calculados en el numeral 2, el porcentaje de
regalía se calculará por el método de interpolación

lineal en el tramo correspondiente, usando las cifras

WIP MOI NXOEN
50
VEINTE MIL DOSCIENTOS sf

a
más próximas de los porcentajes de regalía y de valor

de la canasta de petróleo crudo consideradas en dicha
tabla en cada caso, usándose en el cálculo cuatro (4)

números decimales, redondeándose el porcentaje de

Los porcentajes de regalía que se aplicarán al Valor de la

Producción Fiscalizada de Gas Natural, son los que

aparecen en la Tabla Il siguiente:
Tabla II

Gas Natural Fiscalizado

Factor"R” . Porcentaje de la Regalía
De 0.0 a menos de 1.0 18.0
De 1.0 a menos de 1.5
De 1.5 a menos de 2.0

De 2.0 a más

Los porcentajes de regalía que se aplicarán al Valor de la
Producción Fiscalizada de Condensados, son los que

aparecen en la Tabla 111 siguiente: ====

y A Tabla III
E Condensado Fiscalizado
E ES Porcentaje de la Regalía
31 menus de 1.0 18.0
q” menos de 1.5 23.0
- menos de 2.0 30.0 =
De 2.0 a más : 38.0

Las Partes acuerdan que en caso de descubrimientos de
Petróleo Pesado el Contratista podrá solicitar, con la
justificación sustentatoria y siempre que PERUPETRO lo
considere satisfactorio, los ajustes en los porcentajes de
regalía acordado, que posibiliten la explotación comercial

de dicho Petróleo Pesado. =

8.4 El cálculo del factor "R”" se hará mensualmente, dentro de
los quince (15) primeros Días de cada mes calendario,
tomando como base la información del mes calendario

R

anterior. El factor " se aplicará desde el primer Día
y
487 MEÍNTE MIL DOSCIENTOS UNO ISA
La
5
A
del mes calendario en que se realiza su cálculo. Se

calculará un solo factor "R" y éste será utilizado para la
determinación del porcentaje de la regalía para todas las
clases de Hidrocarburos producidos en el Area de Contrato,
y estará determinado por la siguiente relación: ========= =
R= X/Y =

X = Ingresos acumulados de acuerdo a lo siguiente:
Acum[ PFPx(PCP-CTAP)] + Acum[PFCx(PCC-CTAC)] +
Acum[PFG*(PRG-CTAG)] + Acum[01]

PFP = Producción Fiscalizada de Petróleo ==

PCP = Precio de Canasta para Petróleo ==========

CTAP = Costos de Transporte y Almacenamiento para
Petróleo =====

PEC = Producción Fiscalizada de Condensados ===

PCC = Precio de Canasta para Condensados ======

CTAC = Costo de Transporte y Almacenamiento para

PEG = Producción Fiscalizada de Gas Natural.
PRG = Precio Realizado de Gas Natural.
CTAG = Costo de Transporte y Almacenamiento para
Gas Natural ====

OI = Otros ingresos =======
Y = Egresos acumulados de acuerdo a lo siguiente:
Acum (Inversión + Gastos + Regalía + Otros Egresos) ==
El detalle de los ingresos Y egresos así como la
oportunidad del registro de los componentes del factor
"R", se especifican en el anexo "E", Procedimiento
Contable. ===

Sin perjuicio de lo estipulado en el literal d) del
numeral 2.5 del anexo "E", Procedimiento Contable; si en
cualguier momento las Partes establecieran que ha habido
un error en el cálculo del factor "R" y que de dicho error
resultara que debe aplicarse un factor "R" distinto al

aplicado o que debió aplicarse en un momento distinto a

z

ip) 2]
Te 1487952

Y VEINTE MIL DOSCIENTOS DOS

Ñ

Day

a aquel en que se aplicó, se procederá a realizar la
$ correspondiente corrección con efecto al mes calendario en
que se incurrió en el error, reajustándose a partir de ese
mes calendario el porcentaje de regalía. Todo ajuste
producto de un menor pago de la regalía, devengará
intereses a favor de la Parte afectada desde el momento en
que se cometió el error. Las devoluciones que se haga al
Contratista por un mayor pago de la regalía serán
realizadas en las quincenas siguientes con cargo a los
saldos que PERUPETRO tenga que transferir al Tesoro, en
concordancia con el literal g) del artículo 6” de la Ley
No. 26221 por concepto del Contrato, en caso contrario
será de aplicación lo estipulado en el acápite 19.6.

8.6 Para los efectos del Contrato, el valor de cada una de las
clases de Hidrocarburos Fiscalizados será expresado en
Dólares por Barril o en Dólares por millón de BTU, según

sea el caso y será determinado conforme se indica a

continuación: =

on una anticipación no menor de noventa (90)
Dífks de la Fecha de Inicio de la Extracción
cial las Partes determinarán la calidad de
idrocarburos líquidos que se va a producir

en el Area de Contrato. =

b) Dentro de los treinta (30) Días siguientes a la
determinación .a que se refiere el literal
anterior, las Partes seleccionarán una canasta de
Hidrocarburos líquidos de hasta un máximo de
cuatro (4) componentes los que deberán cumplir lo

siguiente:

Ss Que sean de calidad similar a la de los
Hidrocarburos líquidos que se va a producir
en el Area de Contrato. =

487953 . sn |
! VEINTE MIL DOSCIENTOS TRES E E

Le Que sus cotizaciones aparezcan publicadas
regularmente en el "Platts Oilgram Price
Report” u otra fuente reconocida por la
industria petrolera y acordada por las

Partes. ==

3 Que sean competitivos en el mercado oO
mercados a los cuales podrían venderse los
Hidrocarburos líquidos que se va a producir

"

en el Area de Contrato. =
Cada seis (6) Meses o antes si alguna de las
Partes lo solicita, las Partes deberán revisar la
canasta establecida para la valorización de los
Hidrocarburos líquidos producidos en el Area del
Contrato, a fin de verificar que se sigue
cumpliendo con las condiciones antes enumeradas.
Si se verifica que alguna de dichas condiciones
ya no se cumple, las Partes deberán modificar la
canasta dentro de los treinta (30) Días
siguientes a la fecha en que se inició la
revisión de la canasta. Si vencido este plazo las
Partes no hubieran acordado una nueva canasta, se
procederá de conformidad con lo estipulado en el
subacápite 8.6.4 del Contrato. =

En cuanto a la calidad, si se verifica que la
gravedad API (promedio ponderado), contenido de
azufre, u otro elemento que mida la calidad de
los Hidrocarburos líquidos producidos en el Area
de Contrato hubiera variado significativamente
con relación a la calidad de los Hidrocarburos
líguidos que integran la canasta (promedio
aritmético simple), las Partes deberán modificar
la composición de la canasta con el objeto de que
la misma refleje siempre la calidad de los
Hidrocarburos líquidos producidos en el Area de

Contrato.

E 1487954
VEINTE MIL DOSCIENTOS CUATRO

c)

da)

Una vez efectuada la determinación de la calidad
de los Hidrocarburos líquidos a que se refiere el
párrafo anterior las Partes suscribirán un
"Acuerdo de Valorización” en el que establecerán
los términos y condiciones adicionales a los que

se detallan en este subacápite y que se requieran

para su correcta aplicación. ==
En el "Acuerdo de Valorización” se definirán los
procedimientos de ajuste que sea necesario
establecer por razón de calidad. Los ajustes por
calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad de los
Hidrocarburos líquidos producidos en el Area de
Contrato con relación a la calidad de los
Hidrocarburos líquidos que integran la canasta.
Asimismo, en el "Acuerdo de Valorización” se
establecerá su vigencia y la periodicidad con que
deberá revisarse los métodos y procedimientos que
se acuerden, de manera que en todo momento se
garantice una determinación realista de los
precios de los Hidrocarburos líquidos producidos
el Area de Contrato. Si alguna de las Partes
ualguier momento considera que la aplicación
de les métodos y procedimientos establecidos en
el "Acuerdo de Valorización” no da como resultado
una determinación realista del valor de los
Hidrocarburos líguidos producidos en el Area de
Contrato, las Partes podrán acordar la aplicación
de otros métodos y procedimientos que

efectivamente produzcan dicho resultado.

En la eventualidad que en el futuro
el precio de uno (o) más de los
Hidrocarburos líguidos que integran la
canasta fuera cotizado en moneda distinta a

Dólares, dichos precios serán convertidos a
487955

VEINTE MIL DOSCIENTOS CINCO

e)

NOTARy
E,
Le

Dólares sobre la base de las tasas de cambio

vigentes en las fechas de cada una de las:

referidas cotizaciones, al promedio de las tasas
de cambio cotizadas por el Citibank N.A. de Nueva
York, Nueva York, y el Chase Manhattan Bank N.A.
de Nueva York, Nueva York. A falta de alguna de
estas instituciones, las Partes acordarán otra

que la sustituya adecuadamente. ===

El Precio de Canasta que se utilizará para
calcular la valorización de los Hidrocarburos
líquidos producidos en el Area de Contrato en un
Período de Valorización será determinado de la

siguiente manera:

AL Se determina el precio promedio de cada uno
de los Hidrocarburos líquidos que integran
la canasta, calculando la media aritmética
de sus cotizaciones publicadas en el Período
de Valorización. Sólo se considerarán los
Días en los que todos los Hidrocarburos
líquidos que integran la canasta, han sido

cotizados.

2. Los precios promedio resultantes de acuerdo
a lo antes indicado, para cada uno de los
Hidrocarburos líquidos que integran la
canasta, serán a su vez promediados para así
obtener el Precio de Canasta correspondiente
al valor de los Hidrocarburos líquidos

producidos en el Area de Contrato. =========

8.6.2 El Valor del Gas Natural estará representado por el

Precio Realizado, el mismo que deberá reflejar el

precio de mercado del Gas Natural producido en el

Area de Contrato.

8.6.3 Para el caso de Condensados se procederá de acuerdo

a lo establecido en el subacápite 8.6.1, en lo que

resulte aplicable, las Partes podrán acordar los

O |

le 1487956
VEINTE MIL DOSCIENTOS SEIS

e

, ajustes necesarios al Precio de Canasta determinado
E :

E] para establecer el Precio de Canasta para
L Condensados, de tal manera que éste refleje en mejor

forma el valor de los Condensados producidos del

Area de Contrato.

8.6.4 En caso que las Partes no pudieran llegar a
cualquiera de los acuerdos contemplados en este
acápite, procederá la convocatoria del Comité

Técnico de Conciliación.

8.7 El monto de la regalía se calculará para cada quincena de
cada mes calendario. El pago respectivo se hará en
Dólares a más tardar el segundo Día Util después de
finalizada la quincena correspondiente. El volumen de los
Hidrocarburos Fiscalizados de cada quincena estará
sustentado por las boletas de fiscalización que PERUPETRO
cumplirá con entregar al Contratista debidamente firmadas

en señal de conformidad.

Si a la fecha en que debe efectuarse el pago de la regalía
spondiente a la primera quincena de un determinado

ndario (mes "n”) no se conociera aún el factor "R"

que debe wtilizarse en ese mes, el monto de la regalía de

a quincena se calculará utilizando el factor

Notario de Lim

aplicadoxen el mes calendario anterior (mes "n-1”).
Un

RICARDO FERNANDIN!

vez determinado el factor "R" que debe aplicarse en el
referido mes calendario (mes "n”"), los ajustes a que
hubiere lugar de la primera quincena, se efectuarán con el
pago de la regalía de la segunda quincena del mismo mes

calendario (mes "n"

8.8 Por medio del presente documento, en caso que el
Contratista no cumpla con pagar a PERUPETRO, en todo o
parte el monto de la regalía dentro del plazo estipulado
en el acápite 8.7, el Contratista pone a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del
Area de Contrato, en la cantidad necesaria que cubra el

monto adeudado, los gastos incurridos y los intereses
"487957

VEINTE MIL DOSCIENTOS SIETE

CLAUSULA NOVENA — TRIBUTOS =======

1 9.1

correspondientes según el acápite 19.8. =

El Contratista está sujeto al régimen tributario común de
la República del Perú, que incluye al régimen tributario
común del Impuesto a la Renta, así como a las normas

específicas que al respecto se establece en la Ley No.

26221, vigentes en la Fecha de Suscripción.
El Estado, a través del Ministerio de Economía y Finanzas,
garantiza al Contratista, el beneficio de estabilidad
tributaria durante la Vigencia del Contrato, por lo cual
quedará sujeto, únicamente, al régimen tributario vigente
a la Fecha de Suscripción, de acuerdo a lo establecido en
el "Reglamento de la Garantía de la Estabilidad Tributaria
y de las Normas Tributarias de la Ley No. 26221, Ley
Orgánica de Hidrocarburos", aprobado por Decreto Supremo
No. 32-95-EF.

La exportación de Hidrocarburos provenientes del Area de

Contrato que realice el Contratista está exenta de todo

Tributo, incluyendo aquellos que requieren mención

expresa.
El pago por concepto de canon, sobrecanon y participación
en la renta será de cargo de PERUPETRO. =============-=-====
El Contratista de conformidad con los dispositivos legales
vigentes, pagará los Tributos aplicables a las
importaciones de bienes e insumos requeridos por el

Contratista para llevar a cabo las Operaciones, de acuerdo

a ley. =
De conformidad con lo dispuesto por el artículo 87” del
Código Tributario, el Contratista podrá llevar su
contabilidad en Dólares y por lo tanto, la determinación
de la base imponible de los Tributos que sean de cargo
suyo, así como el monto de dichos Tributos y el pago de

los mismos, se efectuará de acuerdo a ley.
Se precisa que el Contratista utilizará el método de

amortización lineal en un período de cinco (5) ejercicios

1487958 SD,
VEINTE MIL DOSCIENTOS OCHO E 7

Pa Ze
$ anuales, contados a partir del ejercicio al que

E er] 4 a
É corresponda la Fecha de Inicio de la Extracción Comercial.
A La referida amortización lineal se aplicará a todos los

gastos de Exploración y Desarrollo y a todas las
! inversiones que realice el Contratista desde la Fecha de
Suscripción del Contrato hasta la Fecha de Inicio de la

Extracción Comercial. ==
Queda estipulado que el plazo de amortización antes
referido será extendido, sin exceder en ningún caso el
plazo del Contrato, si por razones de precios oO por
| cualquier otro.factor acordado por las Partes y luego de
| aplicar la amortización lineal a que se refiere el párrafo
anterior, los estados financieros del Contratista
arrojasen un resultado negativo o una pérdida fiscal, que
a criterio del Contratista se proyecte que no va a poder
ser compensada para efectos fiscales de acuerdo a las

normas tributarias vigentes. La extensión del plazo de

amortización será puesta en conocimiento previo de la
erintendencia Nacional de Administración Tributaria. ==
CIMA — DERECHOS ADUANEROS ==

ratista está autorizado a importar en forma

o temporal, de conformidad con los dispositivos

Notario de

entes, cualquier bien necesario para la

iciente ejecución de las Operaciones.

El
período de dos (Y) Años, bienes destinados a sus

Contratist podrá importar temporalmente, por el
actividades con suspensión de los Tributos a la
importación, incluyendo aquellos que requieren mención
expresa; y, en caso de requerirse prórroga, la solicitará
a PERUPETRO por períodos de un (1) Año hasta por dos (2)
veces; quien gestionará ante la Dirección General de
Hidrocarburos la Resolución Directoral correspondiente.
Con la documentación señalada, la Superintendencia

Nacional de Aduanas autorizará la prórroga del régimen de

importación temporal.
11487959

VEINTE MIT DOSCIENTOS NUEVE

10.3

10.4

10.5

10.6

El procedimiento, los requisitos y garantías necesarias
para el régimen de importación temporal, se sujetarán a
las normas contenidas en la Ley General de Aduanas y sus

normas modificatorias y reglamentarias. =

La importación de bienes e insumos requeridos por el
Contratista en la fase de exploración, para las
actividades de Exploración, se encuentra exonerada de todo
Tributo, incluyendo aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la
lista de bienes sujetos al beneficio, de acuerdo a lo
establecido en el artículo 56” de la Ley No. 26221. El
beneficio se aplicará por el plazo que dure dicha fase. ==

Los Tributos que gravan la importación de bienes e insumos
requeridos por el Contratista para las actividades de
Explotación y para las actividades de Exploración en la
fase de explotación, serán de cargo y costo del

importador. === ====29=
PERUPETRO podrá ¡inspeccionar los bienes importados en
forma definitiva o temporal bajo esta cláusula, para las
actividades de Exploración de la fase de exploración, para
verificar si dichos bienes han sido importados

exclusivamente para las Operaciones.

El Contratista deberá informar periódicamente a PERUPETRO
sobre los bienes e insumos que hayan sido exonerados de
Tributos, de acuerdo a lo dispuesto en el artículo 586* de
la Ley No. 26221.

El Contratista no podrá reexportar ni disponer para otros

fines los bienes e insumos señalados en el párrafo
anterior, sin autorización de PERUPETRO. Obtenida la
autorización, el Contratista deberá aplicar los Tributos
que correspondan, conforme a lo dispuesto en el Artículo
57% de la Ley No. 26221. ===========o=oooooooo:oto======

u

CAN

E a IN Y

ta

CLAUSULA DECIMO PRIMERA.— DERECHOS FINANCIEROS. ===============
11.1 Garantía del Estado =

Interviene en el Contrato el Banco Central de Reserva del

1487960

Ni

VEINTE MIL DOSCIENTOS DIEZ

11.2

Perú, de conformidad con lo dispuesto en la Ley No. 26221
y por el Decreto Legislativo No. 668, para otorgar por el.
Estado al Contratista las garantías que se indican en la
presente cláusula, de acuerdo al régimen legal vigente en

la Fecha de Suscripción. =

Las garantías que se otorgan en la presente cláusula son
de alcance también para el caso de una eventual cesión,
con sujeción a la Ley de Hidrocarburos y al presente

Contrato.

Régimen Cambiario ==
El Banco Central de Reserva del Perú, en representación
del Estado y en cumplimiento de las disposiciones legales
vigentes a la Fecha de Suscripción, garantiza que el
Contratista gozará del régimen cambiario en vigor en la
Fecha de Suscripción ya en consecuencia, que el
Contratista tendrá el derecho a la disponibilidad, Abre
tenencia, uso y disposición interna y externa de moneda
extranjera, así como la libre convertibilidad de moneda
jonal a moneda extranjera en el mercado cambiario de

ofert y demanda, en los términos y condiciones que se

la presente cláusula.

indica
En ese sextido, el Banco Central de Reserva del Perú, en
epresentación del Estado, garantiza al Contratista de
legal vigente en la Fecha de

erdo al régimen

Suscripción:
a) Libre disposición por el Contratista de hasta el
ciento por ciento (100%) de las divisas generadas por
sus exportaciones de los Hidrocarburos Fiscalizados,

las que podrá disponer directamente en sus cuentas

bancarias, en el país o en el exterior.
b) Libre disposición y derecho a convertir libremente a
divisas hasta el ciento por ciento (100%) de la
moneda nacional resultante de sus ventas de
Hidrocarburos Fiscalizados al —mercado nacional y

derecho a depositar directamente en sus cuentas
Moes7

961

VEINTE MIL DOSCIENTOS ONCE E

MES

5 NOTA2/o
e

bancarias, en el país o en el exterior, tanto las

divisas como la moneda nacional.

ce) Derecho a mantener, controlar y operar cuentas
bancarias en cualquier moneda, tanto en el país como
en el exterior, tener el control y libre uso de tales
cuentas y a mantener y disponer libremente en el

exterior de tales fondos de dichas cuentas sin

restricción alguna. =
d) Sin perjuicio de todo lo anterior, el derecho del
Contratista a disponer libremente, distribuir,
remesar O retener en el exterior, sin restricción
alguna, sus utilidades netas anuales, determinadas

con arreglo a ley. =
Disponibilidad y Conversión a Divisas =
Queda convenido que el Contratista acudirá a las entidades
del sistema financiero establecidas en el país para
acceder a la conversión a divisas, a que se refiere el
literal b) del acápite E

En caso de que la disponibilidad de divisas a que se

refiere el párrafo anterior no pueda ser atendida total o
parcialmente por las entidades antes mencionadas, el Banco
Central de Reserva del Perú garantiza que proporcionará

las divisas necesarias.

Para el fin indicado, el Contratista deberá dirigirse por
escrito al Banco Central, remitiéndole fotocopia de
comunicaciones recibidas de no menos de tres (3) entidades
del sistema financiero, en las que se le informe la

imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas.
Las comunicaciones de las entidades del sistema financiero
serán válidas por los dos (2) Días Utiles ulteriores a la
fecha de su emisión. = =
Antes de las 11 a.m. del Día Util siguiente al de la

Presentación de los documentos precedentemente indicados,

el Banco Central comunicará al Contratista el tipo de
w 1487962 se
VEINTE MIL DOSCIENTOS DOCE LA

cambio que utilizará para la conversión demandada, el que

regirá siempre que el Contratista haga entrega el mismo

día del contravalor en moneda nacional. ==
si, por cualquier circunstancia, la entrega del
contravalor no fuese hecha por el Contratista en la
oportunidad indicada, el Banco Central de Reserva del
Perú, le comunicará al Día Util siguiente, con la misma

limitación horaria, el tipo de cambio que regirá para la

conversión, de efectuársela ese mismo día. =
Sin perjuicio de lo anterior, en caso de que el Banco
Central de Reserva del Perú comprobara, oportunamente, que
dicha disponibilidad no puede “ser atendida total o
parcialmente por las entidades antes mencionadas,
notificará al Contratista para que acuda al Banco Central

de Reserva del Perú con la moneda nacional correspondiente

para dar cumplimiento a la conversión a divisas.
dificaciones al Régimen Cambiario ==:
nco Central de Reserva del Perú, en representación
garantiza que el régimen contenido en esta

continuará siendo de aplicación para el

cláusula

durante la Vigencia del Contrato. ==

que por cualquier circunstancia el tipo de

tipo de cambiolaplicable al Contratista será: =

a) Si se estableciera un tipo de cambio oficial único,
de igual valor para todas las operaciones en moneda
extranjera o vinculadas a ésta, a partir de su fecha
de vigencia éste será el utilizado bajo el Contrato.=

b) De —establecerse un régimen de tipos de cambio
diferenciados, múltiples o si se diera diferentes
valores a un tipo de cambio único, el tipo de cambio
a ser utilizado para todas las operaciones del

Contratista será el más alto respecto de la moneda

487963 E
' VEINTE MIL DOSCIENTOS TRECE E E

TUS

o NOTAR p,
So,
E

e

LS
Las garantías que otorga el Banco Central de Reserva del

Perú al Contratista subsistirán durante la Vigencia del

Contrato. ==

El Contratista tendrá derecho a acogerse total o
parcialmente, cuando resulte pertinente, a nuevos
dispositivos legales de cambio o normas cambiarias que se
emitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten aspectos cambiarios no contemplados en
la presente cláusula, siempre que tengan un carácter
general o sean de aplicación a la actividad de
Hidrocarburos. El acogimiento a los nuevos dispositivos o
normas antes indicados no afectará la vigencia de las
garantías a que se refiere la presente cláusula, ni el
ejercicio de aquellas garantías que se refieran a aspectos

distintos a los contemplados en los nuevos dispositivos o

normas a los que se hubiere acogido el Contratista. =

Queda expresamente convenido que el Contratista podrá, en
cualquier momento, retomar las garantías que escogió no
utilizar transitoriamente y que retomar tales garantías no
crea derechos ni obligaciones para el Contratista respecto

del período en que se acogió a los nuevos dispositivos o

normas antes señalados. =>
Asimismo, se precisa que retomar tales garantías, en nada

afecta a éstas o a las demás garantías, ni crea derechos u

obligaciones adicionales para el Contratista. == ==
El acogimiento por el Contratista a los nuevos
dispositivos legales de cambio o normas cambiarias, así
como su decisión de retomar las garantías que escogió no
utilizar transitoriamente, deberán ser comunicadas por
escrito al Banco Central de Reserva del Perú y a
PERUPETRO.

Lo establecido en este acápite es sin perjuicio de lo

dispuesto en el primer párrafo del acápite 11.4. =

Información Económica ==

El Contratista remitirá información mensual al Banco

1487964 SAO,
VEINTE MIL DOSCIENTOS CATORCE EA A
bl G z

pS
Central de Reserva del Perú relativa a su actividad

económica, de conformidad con el artículo 74” de la Ley

Orgánica del Banco, aprobada por Decreto Ley No. 26123.
CLAUSULA DECIMO SEGUNDA .— TRABAJADORES

12.1 Las Partes convienen que al término del quinto Año contado

a partir de la Fecha de Inicio de la Extracción Comercial,
el Contratista habrá sustituído a todo su personal
extranjero por personal peruano de equivalentes
calificaciones profesionales. Se exceptúa de lo anterior
a personal extranjero para cargos gerenciales y al que sea
necesario para la realización de trabajos técnicamente
especializados, en relación a las Operaciones. El
Contratista conviene en capacitar y entrenar al personal
peruano en la realización de trabajos técnicamente
especializados a fin que personal peruano pueda sustituir

progresivamente al personal extranjero en la realización

de dichos trabajos. =

calexkdario, el Contratista entregará a PERUPETRO una lista
ersonal a su servicio para las Operaciones,

o el de sus Subcontratistas, con indicación del

Notarto de Li

trabajo, sus generales de ley, nacionalidad,

RICARDO FERNANDINT

feóha de cantratación, calificación técnica o profesional

y puesto que, desempeña.
CLAUSULA DECIMO TERCERA.— PROTECCION AMBIENTAL
13.1 El Contratista se obliga a cumplir las normas y

disposiciones del "Reglamento de Medio Ambiente para las
Actividades de Hidrocarburos” aprobado por Decreto Supremo
No. 046-93-EM y modificatorias, del Decreto Legislativo
No. 613 "Código del Medio Ambiente y los Recursos

Naturales” y demás disposiciones pertinentes. =
CLAUSULA DECIMO CUARTA.— CONSERVACION DE LOS HIDROCARBUROS Y
PREVENCION CONTRA PERDIDAS. =
| 14.1 El Contratista debe adoptar toda medida razonable para

prevenir la pérdida o desperdicio de los Hidrocarburos en

487965
VEINTE MIL DOSCIENTOS QUINCE

la superficie o en el subsuelo de cualquier forma, durante

las actividades de Exploración y Explotación.
14.2 En caso de derrames de Hidrocarburos en la superficie, el
Contratista deberá comunicar inmediatamente este hecho a
PERUPETRO, indicándole el volumen estimado del derrame y
las acciones tomadas para subsanar las causas del mismo.
PERUPETRO tiene el derecho de verificar el volumen

derramado y analizar sus causas. =

En caso de pérdidas en la superficie, antes del Punto de
Fiscalización de la Producción debido a negligencia grave
o conducta dolosa del Contratista, el volumen perdido será
valorizado de acuerdo con la cláusula octava e incluido en

el cálculo de la regalía, sin perjuicio de lo estipulado

en el acápite 13.1. ==
En caso de pérdidas antes del Punto de Fiscalización de la
Producción en situaciones distintas a las descritas en el
párrafo anterior y que den origen a una compensación al
Contratista por parte de terceros, la compensación
obtenida por el volumen perdido será incluida en el

cálculo de la regalía, sin perjuicio de lo estipulado en

el acápite 13.1. =
CLAUSULA DECIMO QUINTA.— CAPACITACION Y TRANSFERENCIA DE
TECNOLOGIA.

15.1 En cumplimiento de lo establecido por el artículo 29” de

la Ley No. 26221, el Contratista se obliga a poner a
disposición de PERUPETRO, en cada Año calendario durante

la Vigencia del Contrato, la suma siguiente: =============

(US$)
a) Hasta el Año Calendario en que tenga
lugar la Fecha de Inicio de la Extracción
Comercial 50,000.00
b) A partir del Año Calendario siguiente

al de la Fecha de Inicio de la
le 1487966
VEINTE MIL DOSCIENTOS DIECISEIS

Extracción Comercial
Barriles por Día

De O a 30,000 80,000.00
De 30,001 a 50,000 120,000.00
De 50,001 a más = 180,000.00

El primer pago se efectuará en la Fecha de Suscripción en
un monto que se determinará multiplicando el aporte anual
correspondiente al literal a), por la fracción que resulte
de dividir el número de Días que falten para completar el
año calendario en curso entre trescientos sesenta y cinco
(365).

El aporte anual de capacitación en caso del literal b),

será el que corresponda al tramo en que se encuentre la

E producción diaria promedio de los Hidrocarburos
15 2 Fiscalizados en el año calendario anterior la cual se
E 2 obtendrá dividiendo el total de Hidrocarburos Fiscalizados
: y en dicho año entre el correspondiente número de Días. ====

agos a que se refiere el presente acápite, excepto el

pago, serán efectuados durante el mes de enero de

RICARDO

Gas Natural, se utilizará la siguiente
les serán equivalentes al volumen de Gas
Natural expresado en pies cúbicos estándar divididos entre

el factor cinco mil seiscientos veintiséis (5,628).

15.2 El Contratista cumplirá con sus obligaciones establecidas
en el acápite 15.1 depositando el aporte en la cuenta que
PERUPETRO le señale.
PERUPETRO entregará al Contratista los certificados O

comprobantes respectivos, dentro de los cinco (5) Días

Utiles de haber recibido el aporte. =
15.3 El Contratista y PERUPETRO acordarán la ejecución de

programas de cooperación técnica para la investigación y

desarrollo de materias de interés mutuo.

Dentro de los noventa (90) Días anteriores a la
481967 SA
VEINTE MIL DOSCIENTOS DIECISIETE Lo

EL y

ES
finalización de cada año calendario, las Partes
presentarán al Comité de Supervisión los proyectos que se
implementarán en el año calendario siguiente.
15.4 Los programas de capacitación que el Contratista

CLAUSULA DECIMO SEXTA.-— CESION.

16.1

16.2

16.3

CLAUSULA DECIMO SETIMA.- CASO FORTUITO O FUERZA MAYOR ==

al

establezca para su personal, tanto en el país como en el
extranjero, serán puestos en conocimiento de PERUPETRO. ==

En caso que el Contratista llegue a un acuerdo para la
cesión parcial o total de su participación en el Contrato,
procederá a notificar a PERUPETRO respecto de dicho
acuerdo. A la notificación deberá acompañarse la solicitud
de calificación del cesionario y adjuntarse la información

complementaria que resulte necesaria para su calificación

conforme a ley.
Si PERUPETRO otorga la calificación solicitada, la cesión

se llevará a efecto mediante la modificación del Contrato,

realizada conforme a ley.
El cesionario otorgará todas las garantías y asumirá todos
los derechos, responsabilidades y obligaciones del
cedente.

En caso que el Contratista se encuentre conformado por dos
o más personas naturales o jurídicas y una de éstas haya
sido declarada en disolución, liquidación o quiebra y la
otra u otras personas naturales o jurídicas que conforman
el Contratista o un tercero debidamente calificado por
PERUPETRO, no asuma la participación en el Contrato de la
persona natural o jurídica disuelta, liquidada o quebrada
en un plazo de quince (15) Días Utiles, será de aplicación

lo previsto en el subacápite 22.3.3. ==============oo==

Ninguna de las Partes es imputable por la inejecución de
una obligación o su cumplimiento parcial, tardío o
defectuoso, durante el término en que dicha Parte obligada
se vea afectada por causa de Caso Fortuito o Fuerza Mayor

y siempre que acredite que tal causa impidió su debido

r”
gr 1487968
VEINTE MIL DOSCIENTOS DIECIOCHO

cumplimiento. ==

17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor

notificará dentro de los cinco (5) Días siguientes de

producida la causal a la otra Parte respecto de tal evento
y acreditará la forma en que afecta la ejecución de la
correspondiente obligación. La otra Parte responderá por
escrito aceptando o no la causal dentro de los siete (7)
Días siguientes de recibida la notificación antes

mencionada. =

En el caso de ejecución parcial, tardía o defectuosa de la
obligación afectada por Caso Fortuito o Fuerza Mayor la
Parte obligada a su cumplimiento hará sus mejores
esfuerzos para ejecutarla con arreglo a la común intención
de las Partes expresada en el Contrato, debiendo las
Partes continuar con la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha

causa.
Parte afectada por la causa de Caso Fortuito o de
Mayor deberá reiniciar el cumplimiento de las

obligaciynes y condiciones contractuales dentro de un

período tiempo razonable, luego que dicha causa oO
ran desaparecido, para lo cual deberá dar
otra Parte dentro de los cinco (5) Días

siguientes de Wesaparecida la causa. La Parte no afectada

colaborará con la Parte afectada en este esfuerzo. == ==
En los casos de huelga, paro u otros similares, una de las

Partes no podrá imponer a la otra una solución contraria a

su voluntad. =
17.3 El lapso durante el cual los efectos de la causa de Caso
Fortuito o Fuerza Mayor afecten el cumplimiento de las
obligaciones contractuales, será agregado al plazo
previsto para el cumplimiento de dichas obligaciones, y si

fuera el caso, al de la fase correspondiente del Contrato

y al plazo de Vigencia del Contrato. =

Si la causa de Caso Fortuito o Fuerza Mayor afectara la

487969

VEINTE MIL DOSCIENTOS DIECINUEVE

17.4

17.5

ejecución de alguno de los programas mínimos de ra haTo a
que se refiere el acápite 4.6, la fianza que garantice
dicho programa se mantendrá vigente y sin ser ejecutada
durante el lapso en que tal causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se
pronuncie sobre la causal invocada por el Contratista y,
si se hubiera producido alguna discrepancia respecto a la
existencia de tal causal, mientras no se resuelva la

discrepancia. Con tal fin el Contratista deberá prorrogar

o sustituir dicha fianza, según sea necesario. =
Asimismo, en tanto PERUPETRO no se pronuncie sobre la
causal “invocada por el Contratista o mientras no se
resuelva la discrepancia que pudiere haberse producido
sobre su existencia, quedará en suspenso el cómputo del
plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de
la causal de Caso Fortuito o Fuerza Mayor invocada por el
Contratista, éste reanudará la ejecución del programa

mínimo de trabajo tan pronto cesen los efectos de la

indicada causal. =

PERUPETRO hará los esfuerzos necesarios para obtener la
ayuda y cooperación de las autoridades correspondientes
del Gobierno a fin que se tomen las medidas necesarias
para asegurar una implementación y operación continuada y
segura de las actividades previstas bajo el Contrato. ====
Se conviene que cuando cualquiera de las Partes, a
su solo criterio, considere que su personal o el de
sus subcontratistas no puedan actuar dentro del Area de
Contrato con la seguridad necesaria en cuanto a su
integridad física, la invocación de esta situación como
causa de Caso Fortuito o Fuerza Mayor no será discutida
por la otra Parte, siempre y cuando se haya dado
cumplimiento a lo establecido en los artículos 1314” y
1315” del Código Civil. =

En caso que el Contratista se vea afectado por causa de

W 1487970
VEINTE MIL DOSCIENTOS VEINTE

Uno Caso Fortuito o Fuerza Mayor que le impida completar la
ejecución del programa mínimo de trabajo del período en

curso, vencido el término de doce (12) Meses consecutivos

yyy,

contados a partir del momento en que aquélla se produjo,
el Contratista podrá resolver el Contrato, para lo cual
deberá haber comunicado su intención a PERUPETRO con una

anticipación no menor de treinta (30) Días a la fecha en

la cual hará suelta del Area del Contrato. ==

17.6 Las disposiciones de esta cláusula décimo sétima no son

aplicables a obligaciones de pagar sumas de dinero. =
CLAUSULA DECIMO OCTAVA.-— CONTABILIDAD ===

18.1 La contabilidad será llevada por el Contratista, de

acuerdo con los principios y las prácticas contables
establecidas y aceptadas en el Perú. Asimismo, deberá
llevar y mantener todos los libros, registros detallados y

— documentación que sean necesarios para contabilizar y

controlar las actividades que realiza en el país y en el
ranjero con relación al objeto del Contrato, así como
la adecuada sustentación de sus ingresos,
inversivnes, costos, gastos y Tributos incurridos en cada

Por otro lado, dentro de los ciento veinte

"Manual de Procedimientos Contables” que haya decidido

proponer para registrar sus operaciones. ==
El "Manual de Procedimientos Contables” deberá contener

entre otros, lo siguiente: ==
a) Idioma y moneda en que se llevarán los registros

contables.

b) Principios y prácticas contables aplicables.
e) Estructura y Plan de Cuentas, de conformidad con los
requerimientos de la Comisión Nacional Supervisora de
Empresas y Valores (CONASEV). =

d) Mecanismos de identificación de las cuentas

correspondientes al Contrato y otros contratos por

yr

148 /911

VEINTE MIL DOSCIENTOS VEINTIUNO

18.2

ES

Hidrocarburos, a las actividades relacionadas y a las
otras actividades. =

e) Mecanismos de imputación de los ingresos,
inversiones, costos y gastos comunes, al Contrato, a

otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades. === =
f) Determinación de las cuentas de ingresos y egresos y

de los registros detallados para efectos del cálculo

del factor  "R", así como el detalle de los
procedimientos descritos en el anexo “E” del
Contrato.

Corresponderá a PERUPETRO la aprobación de la información
que deberán incluir los registros detallados, así como del
procedimiento contable del factor "R" a que se contrae el
literal f) precedente, dentro del término señalado en el
acápite 18.2. =

PERUPETRO, en un lapso no mayor de cuarenticinco (45) Días
de recibido el "Manual de Procedimientos Contables”,
comunicará al Contratista «su aprobación respecto del
procedimiento contable del factor "R" a que se contrae el
literal £f) del acápite 18.1 o, en su defecto, las
sugerencias que considere para mejorar y/o ampliar dicho
procedimiento. De no haber un pronunciamiento por parte
de PERUPETRO dentro del plazo mencionado, el procedimiento
a que se refiere el literal £) del acápite 18.1 será
considerado como aprobado para todos sus efectos. =

Dentro del mismo término de cuarenticinco (45) Días de
recibido el "Manual de Procedimientos Contables”,
PERUPETRO podrá formular sugerencias y/o observaciones
para mejorar, ampliar o eliminar alguno o algunos de los
otros procedimientos contables propuestos en dicho manual.
Todo cambio en lo que respecta al procedimiento contable
del factor "R" aprobado, será previamente propuesto a
PERUPETRO para su aprobación, siguiéndose para tal fin el

procedimiento contenido en el primer párrafo del presente

hr 1487972 e
VEINTE MIL DOSCIENTOS VEINTIDOS sE, E

CARDO: FERNANDIN]

Lima

Notario de

18.4

acápite.
Los libros de contabilidad del Contrato, los estados
financieros y la documentación sustentatoria de los
mismos, serán puestos a disposición de los representantes

autorizados de  PERUPETRO para su inspección, previa

notificación.
En la medida de lo posible PERUPETRO cuidará que las
funciones de inspección a que se refiere el párrafo

anterior y las de fiscalización se realicen de manera

coordinada. == ==
El Contratista efectuará inventarios físicos de los bienes
inherentes a las Operaciones, clasificándolos según sean

de propiedad del Contratista o de terceros.

Los inventarios se realizarán con intervalos razonables,
pero por lo menos una vez cada año calendario con respecto
a los materiales, suministros y demás bienes muebles, y
a vez cada tres (3) años calendarios con respecto a los
inmuebles. Las Partes coordinarán la fecha en que
izarán dichos inventarios, pudiendo modificarse la
misma pork una sola vez, a solicitud de cualquiera de las
artes. Dicha solicitud deberá ser cursada a la otra Parte

con treinta (30) Días de anticipación a la

fechá de realización del inventario.
PERUPETRO, a su criterio, ejercerá su derecho de estar

representado cuando se efectúen los inventarios a que se

refiere el presente acápite.
En caso que los resultados de la toma de los inventarios
difieran sustancialmente de los registros contables, el
Contratista deberá efectuar las conciliaciones y ajustes
pertinentes, notificando y explicando por escrito estos
hechos a  PERUPETRO. Si las conciliaciones y ajustes
realizados no fueran satisfactorios para PERUPETRO, se
someterá la discrepancia a una firma de auditores externos
de reconocido prestigio internacional aceptada por

PERUPETRO, la que se pronunciará en el plazo máximo de
1487913 E
VEINTE MIL DOSCIENTOS VEINTITRES ¿

18.-5

18.6

CLAUSULA DECIMO NOVENA.-— VARIOS. ==

Tas

19.2

19.3

19.4

tres (3) Meses computados a partir de la fecha en ña] se
le encargó esta responsabilidad. El pronunciamiento de la
firma de auditoría externa será aceptado como definitivo.=
El Contratista se obliga a presentar a PERUPETRO
anualmente, y dentro de los treinta (30) Días de haber
sido emitidos, los informes de sus auditores externos
correspondientes al ejercicio económico anterior, y dentro
de los noventa (90) Días subsiguientes un reporte con
comentarios respecto a las observaciones de control
interno de los auditores si las hubiera, y lo actuado a

efecto de superar o corregir dichas observaciones. ==

En el caso que el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o realizara actividades
distintas a las del Contrato, se obliga a llevar cuentas
separadas con el objeto de formular estados financieros
para cada contrato y/o actividad.

Si en uno o más casos, cualesquiera de las Partes omitiera
invocar o insistir en el cumplimiento de alguna de las
estipulaciones del Contrato o en el ejercicio de
cualquiera de los derechos otorgados bajo el Contrato,
ello no será interpretado como una renuncia a dicha

disposición o derecho.

En la ejecución de las Operaciones el Contratista cumplirá

con todas las resoluciones que las autoridades competentes

dicten en uso de sus atribuciones legales. =
Asimismo, el Contratista se obliga a cumplir todas las
disposiciones de las autoridades competentes en relación

con los aspectos de defensa y seguridad nacional. =

El Contratista tiene el derecho al libre ingreso y salida
del Area de Contrato.

En concordancia con la legislación vigente, el Contratista
tendrá el derecho de utilizar, con el propósito de llevar
a cabo las Operaciones, el agua, madera, grava y otros

materiales de construcción ubicados dentro del Area de

1487974

VEINTE MIL DOSCIENTOS VEINTICUATRO

Contrato, respetando el derecho de terceros, de Ser el

caso.

19.5 La información técnica del Area de Contrato u otras áreas,
que el Contratista desee adquirir, la debe solicitar a
PERUPETRO, quien la «suministrará de acuerdo a la
valorización establecida en la política de venta y uso de

información técnica de PERUPETRO, para cuyo efecto las

Partes suscribirán una "Carta-Convenio”. ==

19.6 En el caso que alguna de las Partes no cumpla con pagar en
el plazo acordado, el monto materia del pago estará afecto
a partir del Día siguiente de la fecha en que debió

pagarse, a las tasas de interés siguientes: = =

a) Para cuentas que sean expresadas y pagaderas en
moneda nacional, la tasa aplicable será la tasa
activa en moneda nacional (TAMN) para créditos de
hasta trescientos sesenta (380) Días de plazo,

publicada por la Superintendencia de Banca y

o la que la sustituya, aplicable al período

scurrido entre la fecha de vencimiento y la fecha

entas que sean expresadas en Dólares, y
en moneda nacional o en Dólares, la tasa
será la tasa de ¡interés preferencial
(Prime

aplicada porel Chase Manhattan Bank N.A. de Nueva

Rate) más tres (3) puntos porcentuales,

York, Nueva York, aplicada al período transcurrido
entre la fecha de vencimiento y la fecha efectiva de

pago, a falta de ésta, las Partes acordarán otra que

la sustituya adecuadamente. =

19.7 Las disposiciones del acápite 19.6 serán de aplicación a
todas las cuentas entre las Partes que surjan bajo el
Contrato o de cualquier otro acuerdo o transacción entre

las Partes. Por acuerdo escrito entre las Partes se podrá
establecer una estipulación diferente para el pago de

intereses. Las disposiciones aquí contenidas para la

487975

VEINTE MIL DOSCIENTOS VEINTICINCO

19.8

19.9

aplicación de intereses no modificarán de ningún modo los

derechos y recursos legales de las Partes para hacer

cumplir el pago de los montos adeudados. ==
En caso de emergencia nacional declarada por ley, en
virtud de la cual el Estado deba adquirir Hidrocarburos de
productores locales, ésta se efectuará a precios
internacionales según lo establecido en la cláusula

octava y será pagada a los treinta (30) Días siguientes de

efectuada la entrega.
El Estado, a través del Ministerio de Defensa y del
Ministerio del Interior, brindará al Contratista en las

Operaciones y en cuanto le sea posible, las medidas de

seguridad necesarias. =

19.10El Contratista liberará y en su caso indemnizará a

PERUPETRO y al Estado, según corresponda, de cualquier
reclamo, acción legal u otras cargas O gravámenes de
terceros que pudieran resultar como consecuencia de las
Operaciones y relaciones llevadas a cabo al amparo del
Contrato, provenientes de cualquier relación contractual o
extracontractual, salvo aquellas que se originen por
acciones del propio PERUPETRO o del Estado.

CLAUSULA VIGESIMA.— NOTIFICACIONES Y COMUNICACIONES. ==========

20.1

Toda notificación o comunicación, relativa al Contrato,
será considerada como válidamente cursada si es por
escrito y entregada con cargo o si es recibida por
intermedio de correo certificado o facsímil u otros medios

que las Partes acuerden dirigida al destinatario en un Día

Util a las siguientes direcciones:
PERUPETRO: =
PERUPETRO S.A. =
Gerencia General === =
Av. Luis Aldana N” 320 =
Lima 41 - Perú
Fax: 475 7722 / 475 9844
Contratista: ==========

e A Y
ER 1487976 FER

VEINTE MIL DOSCIENTOS VEINTISEIS AS

Barrett Resources (Peru) Corporation, Sucursal del Perú. =

Mandatario Nacional
Calle Las Begonias No. 475,

Lima 27- Perú ====
Fax : 422-1122
Garante Corporativo:

Barrett Resources Corporation.
Presidente
1515 Arapahoe Street, Tower 3,
Denver, Colorado 80202
ISA
Fax : 303 629 8250
20.2 Cualquiera de las Partes tendrá el derecho de cambiar su

dirección o el número de facsímil a los efectos de las
notificaciones y comunicaciones, mediante comunicación a
la otra Parte, con por lo menos cinco (5) Días Utiles de

CLAUSULA VIKESIMO PRIMERA.— SOMETIMIENTO A LA LEY PERUANA Y

Y

a la Ley Peruana, ====================2==8s====

se ha negociado, redactado y suscrito con

2KDO FER H
Notoric de L:

arreglo a la normas legales del Perú y su contenido,

ca

ejecución y demás consecuencias que de él se originen se
regirán por las normas legales de derecho interno de la
República del Perú.
21.2 Convenio Arbitral =

Cualquier litigio, controversia, diferencia co reclamo
resultante del Contrato o relativo al Contrato, tales como
su interpretación, cumplimiento, resolución, terminación,
eficacia o validez, que surja entre el Contratista y
PERUPETRO y que no pueda ser resuelto de mutuo acuerdo
entre las Partes deberá ser resuelto por medio de

arbitraje internacional de derecho, de acuerdo con lo

W"

481911

VEINTE MIL DOSCIENTOS VEINTISIETE

dispuesto en el artículo 68* de la Ley No. 26221.
El arbitraje se llevará a cabo en idioma castellano y de
acuerdo a lo pactado en la presente cláusula. El arbitraje
será administrado por la Cámara de Comercio Internacional
en adelante CCI. En todo lo no previsto en esta cláusula,
el arbitraje se organizará y desarrollará de acuerdo con
el Reglamento de Arbitraje de la CCI, vigente en la Fecha
de Suscripción. Supletoriamente a esta cláusula y al
Reglamento referido, serán aplicables las reglas
contenidas en la Ley No. 26572, Ley General de Arbitraje

o cualquiera que la sustituya. =
Los árbitros serán tres (3) y su designación se realizará
uno por cada Parte y el tercero por los árbitros
designados por las Partes. Si transcurridos treinta (30)
Días desde la designación de los árbitros por las Partes,
éstos no hubieran designado al tercero, cualquiera de las
Partes podrá recurrir a la CCI para que ésta lo nombre. ==
Para la solución de fondo del litigio, controversia,
diferencia o reclamo sometido a arbitraje, los árbitros
aplicarán el derecho interno de la República del Perú. ===
El arbitraje tendrá lugar en la ciudad de Lima, Perú. si
la cuantía del asunto que se somete a arbitraje excediera
de Quinientos Mil y 00/100 Dólares (US$500,000.00) y una
de las Partes considerara otra ciudad y país como el lugar
para llevarse a cabo el arbitraje, bastará con que lo
exprese así y proponga una nueva ciudad y país como lugar
para su realización en el primer escrito que dirija a la
otra Parte notificándole su decisión de recurrir al
arbitraje. Si transcurridos quince (15) Días a partir de
la notificación anterior las Partes no han llegado a un

acuerdo sobre el nuevo lugar para el desarrollo del

arbitraje la CCI fijará otro lugar. = =
En caso de discrepancia sobre la cuantía del asunto, o si
la cuantía no es determinable, corresponderá a la CCI

establecer el lugar de arbitraje teniendo en cuenta lo
p

1487978 .
VEINTE MIL DOSCIENTOS VEINTIOCHO

DIA A expuesto en el párrafo precedente. =
E Las Partes renuncian a los recursos de apelación, casación
É o cualquier otro recurso impugnatorio contra el laudo
A

KICARDO FERNANDINI

arbitral. El recurso de anulación contra el laudo arbitral
sólo procederá en los casos previstos por ley. Las Partes
declaran que el laudo arbitral es firme, de obligatorio y

definitivo cumplimiento y de ejecución inmediata.

Las Partes se obligan a realizar todos aquellos actos que

sean necesarios para el desarrollo del proceso arbitral

hasta su culminación y ejecución. ==
El plazo máximo de duración del proceso arbitral será de
ciento ochenta (180) Días Utiles que comenzarán a
computarse a partir de la fecha del acto de instalación
del tribunal arbitral u otro acto análogo. En caso de
requerirse una extensión del plazo, se aplicará lo
establecido en el Reglamento de Arbitraje de la CCI.

En caso que el laudo arbitral se emita fuera del Perú, su
reconocimiento y ejecución se regirán por el "Convenio
Reconocimiento y Ejecución de las Sentencias
Arbitrales Extranjeras hecho en Nueva York el 10 de junio
de 1958"

Interameric

(Convención de Nueva York), o el "Convenio
o «sobre Arbitraje Comercial Internacional

cho en Parnemá el 30 de enero de 1975” (Convenio de

Notario de Lim

Panamá) o las isposiciones contenidas sobre esta materia

en la Ley No. 6572, Ley General de Arbitraje o en la

norma que la sustituya, según lo determine la Parte que

pida el reconocimiento y ejecución del laudo. = =

Durante el desarrollo del arbitraje las Partes continuarán
con la ejecución de sus obligaciones contractuales, en la
medida en que sea posible, inclusive aquéllas materia del
arbitraje. si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales
garantizadas con las fianzas a que se refiere el acápite
3.10, tales fianzas no podrán ser ejecutadas y deberán ser

mantenidas vigentes durante el procedimiento arbitral. ===

481919

21.3 El Comité Técnico de Conciliación será formado dentro de

21.4
21.5

CLAUSULA VIGESIMO SEGUNDA .- TERMINACION

22.1

EL Se
VEINTE MIL DOSCIENTOS VEINTINUEVE GE

E

los quince (15) Días Utiles siguientes a su convocatoria
por cualquiera de las Partes y estará compuesto por tres
(3) miembros calificados en la materia de que se trate.
Cada una de las Partes seleccionará a un (1) miembro y el
tercero será determinado por los miembros designados por
las Partes. Si cualquiera de las Partes no designara a su
miembro representante dentro del plazo estipulado o si los
miembros designados por ellas no pudieran ponerse de
acuerdo para determinar al tercer miembro dentro del plazo
estipulado, o si el. Comité Técnico de Conciliación no
emitiera opinión dentro del plazo estipulado, cualquiera
de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.2. ====
Las Partes dentro de los sesenta (60) Días contados a

partir de la Fecha de Suscripción, acordarán el

procedimiento que regirá a este comité. =
Las resoluciones del Comité Técnico de Conciliación
deberán ser emitidas dentro de los treinta (30) Días de su
instalación y tendrán carácter obligatorio, en tanto un
laudo arbitral, de ser el caso, no resuelva el diferendo
en forma definitiva. Sin perjuicio del cumplimiento de la
resolución emitida por el Comité Técnico de Conciliación,
cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.2, dentro de los sesenta (60) Días

siguientes a la fecha de recepción de la notificación de

la resolución referida. =
Las Partes renuncian a cualquier reclamación diplomática.=
Este Contrato se redacta e interpreta en el ¿idioma
castellano, por lo que las Partes convienen en que esta

versión es la única y la oficial. =

La terminación del Contrato se rige por lo estipulado en
él, y supletoriamente por las normas de la Ley No. 26221;

y, en cuanto no esté previsto en ella, por las normas del

|
1487980

ZICARDO FERNANDIN!

VEINTE MIL DOSCIENTOS TREINTA

Código Civil. =

Salvo los casos previstos en el acápite 22.3, cuando una
de las Partes incurra en incumplimiento de cualquiera de
las obligaciones estipuladas en el Contrato por causas que
no fueran de Caso Fortuito o Fuerza Mayor, la otra Parte
podrá notificar a dicha Parte, comunicándole el
incumplimiento y su intención de dar por terminado el
Contrato al término del plazo de sesenta (60) Días a no
ser que dentro de este plazo el referido incumplimiento
sea subsanado o que a satisfacción de la otra Parte

demuestre que está en vía de subsanación. =

Si la Parte que recibe una notificación de incumplimiento
cuestiona o niega la existencia de éste, dicha Parte puede
referir el asunto a arbitraje conforme a lo dispuesto en
la cláusula vigésimo primera, dentro de los treinta (30)
Días siguientes a la notificación. En tal caso, el cómputo
del plazo de sesenta (60) Días quedará en suspenso hasta
e el laudo arbitral sea notificado a las Partes; y el
Conthato terminará si habiendo sido confirmado el
incumpMmiento, éste no es subsanado dentro de dicho plazo

tisfacción de la otra Parte demuestre que está

A la terminaciónWdel Contrato cesarán totalmente todos los
derechos y obligaciones de las Partes, especificados en el

Contrato y se tendrá en consideración: ==

a) Que los derechos y las obligaciones de las Partes

derivados de este Contrato con anterioridad a dicha

terminación sean respetados y, =

b) Que en caso de incumplimiento y responsabilidad
incurridos en fecha anterior a la terminación por
cualquiera de las Partes de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean

subsanados por la Parte infractora, salvo las
48/1981

VEINTE MIL DOSCIENTOS TREINTIUNO

22 3

22.4

obligaciones especificadas en el Contrato

extinguen con la terminación del mismo. =

El Contrato se resolverá de pleno derecho y sin previo

trámite, en los casos siguientes:
22.-3.1 En caso que el Contratista haya incumplido con la
ejecución del programa mínimo de trabajo de
cualquier período de la fase de exploración luego
de haber hecho uso de las prórrogas contempladas en
el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo
PEA A EA Eo A. PESOS 2 2=2>
22.3.2 En caso que al vencimiento de la fase de
exploración o del período de retención, lo último
que suceda, no se efectuara alguna declaración de

Descubrimiento Comercial.

22.3.3 En los casos específicos
Lalo so la jotas E As
22.3.4 En caso de haber sido declarada la disolución,

liquidación o quiebra de alguna entidad que haya
otorgado la garantía a que se refiere el acápite
3.11 y dicha garantía no haya sido asumida por un
tercero y aceptada por PERUPETRO.

22.3.5 En caso de no encontrarse vigentes las garantías

corporativas a que se refiere el acápite 3.11.
22.3.6 Por mandato de un laudo arbitral que declare, en
los casos del acápite 22.1, un incumplimiento y
éste no sea subsanado conforme a lo dispuesto en el
referido acápite; Oo por mandato de un laudo
arbitral que declare la terminación del Contrato.==
22.3.7 Al vencimiento del plazo contractual. =============
De acuerdo a lo establecido por el artículo 87” de la Ley
No. 26221, también podrá resolverse el Contrato cuando en
aplicación del "Reglamento de Medio Ambiente para las
Actividades de Hidrocarburos”, aprobado por Decreto

Supremo No. 046-93-EM y sus modificatorias, procede el

1487982
VEINTE MIL DOSCIENTOS TREINTIDOS

cese definitivo de actividades.
22.5 En caso que el Contratista, o la entidad que haya otorgado
la garantía a que se refiere el acápite 3.11, solicite
judicialmente dentro o fuera del país protección contra
las acciones de acreedores, PERUPETRO podrá resolver el

Contrato en caso que sus derechos bajo el Contrato no se

encuentren debidamente protegidos.
22.6 A la terminación del Contrato, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos que
éste no los requiera, sin cargo ni costo alguno para éste,
en buen estado de conservación, mantenimiento y
funcionamiento, y teniendo en cuenta el desgaste normal
producido por el uso, los inmuebles, instalaciones de
energía, campamentos, medios de comunicación, ductos y

demás bienes de producción de su propiedad que permitan la

continuación de las Operaciones.

n caso de haber Explotación conjunta de Petróleo, Gas

al No Asociado y/o Gas Natural No Asociado y
ados, al término del plazo establecido en el
acápite W.1 para la fase de explotación de Petróleo, el
Contratis entregará en propiedad al Estado, a través de
menos que éste no los requiera, sin cargo ni
costo algunos para éste, en buen estado de conservación,
mantenimiento 1y funcionamiento y teniendo en cuenta el
desgaste normal producido por el uso, los bienes e
instalaciones propios de la Explotación de Petróleo, que
no sean necesarios para la Explotación de Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados. ======
Los bienes e instalaciones que conserve el Contratista
para la Explotación del Gas Natural No Asociado y/o Gas
Natural No Asociado y Condensados, que hayan estado siendo
utilizados también en la Explotación de Petróleo, aún
cuando continuaran en propiedad del Contratista, serán

aplicados a servir ambas Explotaciones, celebrándose al

efecto un convenio entre las Partes.

487983 So,
VEINTE MIL DOSCIENTOS TREINTITRES EX

AS
En caso que el Contratista haya estado usando los bienes e

instalaciones descritos en el primer párrafo del presente
acápite pero que no sean conexos lo) accesorios
exclusivamente a las Operaciones, esto es, que también
hayan estado siendo usados para operaciones en otras áreas
con contrato vigente para la Exploración o Explotación de

Hidrocarburos en el país, el Contratista continuará con la

propiedad de dichos bienes, haciendo uso de ellos. =
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el
último Año de Vigencia del Contrato, PERUPETRO y el
Contratista realizarán los actos y celebrarán los
convenios requeridos a fin de asegurar una transición
ordenada e ininterrumpida de las Operaciones que se vengan
realizando a la fecha de terminación del Contrato. =
“ANEXO "A"
== DESCRIPCION DEL LOTE 39

UBICACION
El Lote 39 se encuentra ubicado entre las provincias de Loreto

y Maynas del Departamento de Loreto y está delimitado tal como
se muestra en el Anexo "B" (Mapa) conforme a la siguiente
descripción: =
PUNTO DE REFERENCIA
El Punto de Referencia (P.R.) es la Estación PVS N” 308 Nuevo

Valencia, ubicado en el caserío de Nuevo Valencia, distrito de

Tigre, provincia de Loreto, departamento de Loreto.
PUNTO DE PARTIDA
Desde el Punto de Referencia (P.R.) se mide 12,339.477 m. hacia
el Oeste y luego 82,418.794 m. hacia el Norte, hasta encontrar

el Punto (54) que es el Punto de Partida (P.P.) del perímetro
del Lote. ===

Desde el Punto (54) o (P.P.) se miden 10,000.000 m. Nor Este en
línea recta con Azimut de 37*18"23"16 hasta llegar al Punto

(Se
Desde el Punto (51) se miden 20,000.000 m. Nor Oeste en línea

hy 1487984
VEINTE MIL DOSCIENTOS TREINTICUATRO

Desde el Punto (42) se miden 10,000.000 m. Nor Este en línea
1L) recta con Azimut de 37*18"23"16 hasta llegar al Punto (32). ==

Y Desde el Punto (32) se miden 10,000.000 m. Nor Oeste en línea
recta con Azimut de 307*15”"33"51 hasta llegar al Punto (23). ==
Desde el Punto (23) se miden 20,000.790 m. Sur Oeste en línea
recta con Azimut de 217*18”"186"91 hasta llegar al Punto (45). ==

Desde el Punto (45) se prosigue bordeando el río Tigre aguas

ue a 5%
y recta con Azimut de 307*15“33"50 hasta llegar al Punto (42). ==

arriba en dirección Nor Oeste hasta llegar al Punto (31) o Hito

Cunambo-Pintoyacu.
Desde el Punto (31)' o Hito Internacional entre Perú y Ecuador
denominado Cunambo-Pintoyacu se prosigue por la línea de
frontera con una distancia de 577.681 m., con Azimut de
38*37*06"53 hasta llegar al Punto (30).

Desde el Punto (30) o Hito Internacional denominado Corte

Pintoyacu se miden 14,445.879 m. Nor Este (Línea de Frontera)
recta con Azimut de 38*37"31"27 hasta llegar al Punto

(15) o Hito Internacional denominado Km 15
re) se miden 16,621.228 m. Nor Este (Línea de

Hito Internacional denominado Quebrada
Arabela se miden 25,000.000 m. Sur Este en línea recta con
Azimut de 128*38"53"59 hasta llegar al Punto (16). ==
Desde el Punto (18) se miden 13,545.730 m. Nor Este en línea
recta con Azimut de 38*37”52"70 hasta llegar al Punto (9). ====
Desde el Punto (9) se miden 25,000.000 m. Sur Este en línea
recta con Azimut de 128*38*53"59 hasta llegar al Punto (29). ==
Desde el Punto (29) se miden 50,000.000 m. Nor Este en línea
recta con Azimut de 38*37”"52"68 hasta llegar al Punto (1). ====
Desde el Punto (1) se miden 50,000.000 m. Sur Este en línea
recta con Azimut de 128”38”53"80 hasta llegar al Punto (14). ==
Desde el Punto (14) se miden 37,200.860 m. Sur Oeste en línea
recta con Azimut de 205*30*17"19 hasta llegar al Punto (52). ==

MT

| 487985

VEINTE MIL DOSCIENTOS TREINTICINCO SF

Desde el Punto (52) se miden 49,607.857 m. Nor Oeste en línea
recta con Azimut de 308*09"36"00 hasta llegar al Punto (LSV. ==
Desde el Punto (18) se miden 51,740.510 m. Sur Oeste en línea
recta con Azimut de 218*12*00"867 hasta llegar al Punto (55). ==
Desde el Punto (55) se miden 9,367.554 m. Nor Oeste en línea
recta con Azimut de 307*15"33"50 hasta llegar al Punto (53). ==
Desde el Punto (53) se miden 10,000.000 m. Sur Oeste en línea
recta con Azimut de 217*18"23"18 hasta llegar al Punto (58) .5==
Desde el Punto (56) se miden 10,000.000 m. Nor Oeste en línea
recta con Azimut de 307*15"33"51 hasta llegar al Punto (54) o
Punto de Partida (P.P.) cerrando así el perímetro del Lote. ===
COLINDANCIAS =
Por el Norte con la República de Ecuador y el Lote 67, por el

Este con áreas libres, por el Sur con el Lote 68 y por el Oeste
con el Lote 1-AB.
DEFINICION DE LAS

Parcela 1 rodeada por los puntos esquina 1, 4, 3 y 2
Parcela 2 rodeada por los puntos de esquina 1, 6, 5 yá =
Parcela 3 rodeada por los puntos de esquina 2, 3, 11 NON====
Parcela 4 rodeada por los puntos de esquina 3, 4, 5, 12 y 117=
Parcela 5 rodeada por los Puntos de esquina 5, 6, 13 y 12 ===
Parcela 6 rodeada por los puntos de esquina 7, 8, 24, 23, 22 y

15 ==
Parcela 7 rodeada por las puntos de esquina 8, 16, 26, 25 y 24
Parcela 8 rodeada por los puntos de esquina 9, 28, 27, 28 y 18
Parcela 9 rodeada por los puntos de esquina 10, 11, 19, 18 y

Parcela 10 rodeada por los puntos de esquina 11, 12, 20 y 19 =
Parcela 11 rodeada por los puntos de esquina 12, 13, 21 y 20 =
Parcela 12 rodeada por los puntos de esquina 13, 14, 37, 386 y

Parcela 14 rodeada por los puntos de esquina 24, 25, 46, 42 y

1487986

VEINTE MIL DOSCIENTOS TREINTISEIS

Parcela 15 rodeada por

los puntos de

esquina 25, 26, 27, 39 y

Parcela 17 rodeada por los puntos de

É Parcela 16 rodeada por los puntos

de esquina 27, 28, 29,

esquina 18, 19, 20, 34 y

esquina 20, 21, 36, 35 y

esquina

Parcela 21 rodeada por los puntos

49 y 48

Parcela'22 rodeada por los puntos de

43

RICARD TERNENTmr”>”

Parcela 27 rodeada por

rodeada por

Parcela 23 rodeada por los puntos de

los puntos de esquina

los puntos de esquina

49,.50 y 55
43, 44 y 52

RELACION DE COORDENADAS DEL PUNTO DE REFERENCIA Y DE LAS

ESQUINAS DEL LOTE =
PUNTO

EST. PVS 308
Nuevo Valencia (P.R.)
O

(51)

(42)

COORDENADAS
GEOGRAFICAS

03*07*25"236
75” 40726"642
02*22*40"900
75*47"04”640
02” 18*21"970
15*43"48"280
02*”11*47"510

Lat.S
Long.0
Lat.S
Long.0
Lat.S
Long.0
Lat.S

9”654,708.660
425,099.210
97737,127.454
412,759.733
9*745,081.508
418,820.510
97757,185.265

487987 e,
VEINTE MIL DOSCIENTOS TREINTISIETE E

75*52*23"490 Long.0 402,898.856 m.E.
(32) 02*07*28"590 Lat.S 97765,139.319 m.N
75*49"07"180 Long.0 408,959.833 m.E
(23) 02*04"11"360 Lat.S 927771,191.198 m.N
75*53*24"730 Long.0 400,998.806 m.E
(45) 02*12"49"200 Lat.S 9”755,282.089 m.N
75*59"57"420 Long.0 388,877.252 m.E
(31) o Hito Cunambo 02*07*31"770 Lat.S 27785,026.318 m.N
- Pintoyacu 76*02*44"010 Long.0 383,723.988 m.E
(30) o Hito Corte 02*07“17"080 Lat.S 27765,477.670 m.N
Pintoyacu 76” 02732"330 Long.0 384,084.537 m.E
(15) o Hito Km.15 02*”01”09"750 Lat.S 97776,763.432 m.N
715*57*40”230 Long.0 393,102.021 m.E
(7) o Hito Quebrada 01*54”07"100 Lat.s 97789,747.598 m.N
Arabela 75*52*04"150 Long.0 403,478.761 m.E
(16) 02*02"35"684 Lat.s 97774,139.943 m.N
| 75*41"32"274 Long.0 423,008.256 m.E
| (9) 01*56"B1"177 Lat.S 9*784,721.589 m.N
75*36"58"408 Long.0 431,464.943 m.E
(29) 02*05"19"695 Lat.S 9*769,113.936 m.N
75*26"26"411 Long.0 450,994.438 m.E
(1) 01*44*07"759 Lat.S 9”808,172.913 m.N
75*09”35"794 Long.0 482,209.761 m.E
(14) 02*01"04"414 Lat.S 97776,957.606 m.N
74*48"31"511 Long.0 521,268.750 m.E
(52) 02” 19*18"000 Lat.S 97743,381.991 m.N
74*57“10"000 Long.0 505,250.569 m.E
(18) 02*02*40"000 Lat.S 97774,021.030 m.N
75” 18”13"000 Long.0 466,235.585 m.E
(55) 02*24”43"920 Lat.S 9"733,380.499 m.N
75*35"29"280 Long.0 434,238.685 m.E
(53) 02*21"39"190 Lat.S 9”739,029.8629 m.N
75*”39*30"640 Long.0 426,781.337 m.E
(56) 02*25*58"130 Lat.s 97731,075.575 m.N

75*42*47"000 Long.0 420,720.560 m.E

1487988
VEINTE MIL DOSCIENTOS TRRINTIOGHO

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

PUNTO COORDENADAS PLANAS UTM

1 9"808,172.913 m.N.  482,209.761 m.E.

2 9"795,771.030 m.N.  472,298.371 m.E.

3 9"794,021.030 m.N.  472,298.371 m.E.

4 9"794,021.030 m.N.  482,209.761 m.E.

5 9"794,021.030 m.N.  492,298.371 m.E.

6 9"794,021.030 m.N.  499,917.684 m.E.

7 9"789,747.596 m.N.  403,478.781 m.E.

8 9"783,504.534 m.N.  411,290.560 m.E.

9 9"784,721.589 m.N.  431,464.943 m.E.

10 9"784,021.030 m.N.  462,907.955 m.E.

11 9"784,021.030 m.N.  472,298.371 m.E.

12 9"784,021.030 m.N.  492,298.371 m.E.

13 9"784,021.030 m.N.  512,430.452 m.E.

14 9"776,957.606 m.N.  521,268.750 m.E.

15 9"776,763.432 m.N.  393,102.021 m.E.

16 9"774,139.943 m.N.  423,008.256 m.E.

17 9"774,021.030 m.N.  454,916.111 m.E.
18: 1 9"774,021.030 m.N.  466,235.585 m.E.
13 2 19 9"774,021.030 m.N.  472,298.871 m.E.
ho 20 9"774,021.030 m.N.  492,298.371 m.E.
21 9"774,021.030 m.N.  512,430.452 m.E.

2 X9"770,702.545 m.N.  400,626.490 m.E.

23 9"771,191.198 m.N.  400,998.806 m.E.

24 9:770,827.9986 m.N.  401,476.573 m.E.

25 9"770,827.998 m.N.  411,261.403 m.E.

26 9-770,827.996 m.N.  423,008.256 m.E.

27 9"770,827.998 m.N.  431,261.403 m.E.

28 9"770,827.996 m.N.  448,849.674 m.E.

29 9"769,113.936 m.N.  450,994.438 m.E.

30 9"765,477.670 m.N.  384,084.537 m.E.

31 9"765,026.316 m.N.  383,723.988 m.E.

32 9"765,139.319 m.N.  408,959.633 m.E.

33 9"764,021.030 m.N.  478,969.335 m.E.

1487989
] VEINTE MIL DOSCIENTOS TREINTINUEVE

56

EXTENSION (AREA POR PARCELAS)

PARCELA
1

0020 04A400N

pu
o

97764,021.030
9”764,021.030
9”764,021.030
9*764,021.030
9”760,827.996
9”760,827.996
9”760,827.996
9”760,827.996
9*757,185.2865
9*754,021.030
9"754,021.030
9"755,282.089
9”750,827.996
97750,827.996
9”750,827.996
97750,827.996
9*750,827.996
97745,081.508
9”743,381.991
9”739,029.8629
97737,127.454
9*733,360.499
9”731,075.575

AREA ==
7,880. 487
12,530.022
5,516.869
20,000.000
13,875.897
16,585.845
15,587.77T
19,351.910
13,386.337
20,000.000

492,298

505,250.
452
-997
-403
.403
- 438
622
-856
.084

512,430
515,096
411,261
431,261
450,994
455,853
402,898
491,703

505,250.
.252
.403
.337
.403

388,877
411,261
426,781
431,261

434,238.
447,984.
418,820.
505,250.
426,781.
412,759.
434,238.
420,720.

37

569

569

685
345
510
569
337
733
685
560

Notario de Lima

EICARDO FERNANDIN!

|

EW 1487990

VEINTE MIL DOSCIENTOS CUARENTA

11 20,132.081
La 10,563.059
13 16, 436.967
14 17,337.212
15 20,000.000
16 19,549.221
17 12,297.014
18 19,695.911
19 20,132.081
20 20,000.000
21 :20,657.580
al 19,914.359
23 10,161.040
24 19,155. 493

25 10,912.285
26 12,005.113
27 7,206.611

TOTAL 420,870.971
egulares de 20,000.000 Has. c/u = 80,000.000 Has.
Parcelas regulares de 20,132.081 Has. c/u = 40,264.162 Has.
ulares de áreas diversas = 300,608.809 Has.

04 Parcelas

Total 27 Parcelas = 420,870.971 Has.
Las Coordenadas, Distancias, Areas y Azimuts mencionados en
este anexo, se refieren al Sistema de Proyección Universal
Transversal Mercator (U.T.M) Esferoide Internacional, Zona 18
(Meridiano Central 75*00*00"”).

El Datum Geodésico es el provisional para América del Sur, La
Canoa de 1956 (Venezuela).

En caso de discrepancias de las Coordenadas U.T.M. con las
Coordenadas Geográficas o con las Distancias, Areas y Azimuts,
las Coordenadas U.T.M. serán consideradas correctas. =
= = ANEXO "B”
MAPA DEL AREA DE CONTRATO

I
1487991
VEINTE MIL DOSCIENTOS CUARENTIUNO

ES EL MAPA DEL LOTE 39, QUE DELIMITA EL AREA DEL PRESENTE
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN LA CUENCA MARARON - LOTE 39 ENTRE PERUPETRO
S.A. y BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU,
EL MISMO QUE DEBIDAMENTE FIRMADO POR LAS PARTES, SE ANEXA A LA
PRESENTE ESCRITURA PUBLICA. ================::==ooooccs=======

CARTA FIANZA N”

Lima = =

Señores ===

PERUPETRO S.A.

Ciudad.

De nuestra consideración: ==

Por la presente, nosotros —..... (Entidad del sistema
financiero)..... nos constituimos en fiadores solidarios de

NA a ES , en adelante llamado Contratista, ante PERUPETRO
S.A., en adelante llamada PERUPETRO, por el importe de ciento
cincuenta mil y 00/100 Dólares (US$ 150,000.00) a fin de
garantizar el fiel cumplimiento de la obligación del
Contratista de reprocesar e interpretar mil doscientos (1,200)
kilómetros de líneas sísmicas 2D, y realizar los estudios
geológicos y geoquímicos que incluyan el Yacimiento Cunambo,
del programa mínimo de trabajo del primer período, contenida en
el subacápite 4.6.1 de la cláusula cuarta del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en
la Cuenca Marañón - Lote 39, suscrito con PERUPETRO en adelante
llamado Contrato. =================o=o==ncioooooooooososooo=====
La obligación que asume ....(Entidad del sistema financiero)
IU bajo la presente fianza se limita a pagar a PERUPETRO la
suma de ciento cincuenta mil y 00/100 Dólares (US$ 150,000.00)
requerida en su solicitud de pago.

Va Esta fianza es solidaria, sin beneficio de excusión,
FP 1487992
== VEINTE MIL DOSCIENTOS CUARENTIDOS

irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
.-.- (Entidad del sistema financiero).... solicitando el
pago de ciento cincuenta mil y 00/100 Dólares (US$
150,000.00), declarando que el Contratista no ha cumplido
con todo o parte de las obligaciones del referido
programa mínimo de trabajo bajo Contrato y acompañando a
dicha carta, como único recaudo y justificación, una copia
certificada notarialmente de la carta notarial dirigida
por PERUPETRO al Contratista notificándole su intención de
hacer efectiva la fianza; dicha carta notarial de
PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos treinta (30) Días calendario antes de la
fecha en que PERUPETRO presente la solicitud de pago a

--- - (Entidad del sistema financiero)....
La presente fianza expirará el ..... , a menos que con

terioridad a esa fecha -- - (Entidad del sistema
reciba una carta de PERUPETRO liberando a
idad del sistema financiero).... y al Contratista

esponsabilidad bajo la presente fianza, en cuyo

Toda demora or nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
período de retraso Oo la tasa que la sustituya. Los
intereses serán calculados: a partir de la fecha de la
carta notarial dirigida por PERUPETRO a la ...(Entidad del

sistema financiero)...

A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad

del sistema financiero)..... y el Contratista quedarán

1481993
VEINTE MIL DOSCIENTOS CUARENTITRES

1 liberados de toda responsabilidad u obligación respecto a la

presente fianza.

Atentamente, =

SS AN O === === == == == SOS

Señores

PERUPETRO S.A.

Ciudad.

De nuestra consideración: =

Por la presente, DOBOLLOB 2... (Entidad del sistema
financiero)..... nos constituimos en fiadores solidarios de

a e e ae » en adelante llamado Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe
de un millón y 00/100 Dólares (US$ 1”000,000.00) a fin de
garantizar el fiel cumplimiento de la obligación del

Contratista de registrar, procesar e interpretar trescientos

cincuenta (350) kilómetros de líneas sísmicas 2D, del segundo
| período _del programa mínimo de trabajo, contenida en el
subacápite 4.6.2 de la cláusula cuarta del Contrato de Licencia
para la Exploración y Explotación de Hidrocarburos en la Cuenca
Marañón - Lote 39, suscrito con PERUPETRO en adelante llamado

Contrato. =
La obligación que asume ....(Entidad del sistema financiero)
e bajo la presente fianza se limita a pagar a PERUPETRO la
suma de un millón y 00/100 Dólares (US$ 1000,000.00) requerida

en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de

la misma, de una carta notarial dirigida por PERUPETRO a

|
1]
|
|

DO FERNANDIN! ¡

1487994 SN,

VEINTE MIL DOSCIENTOS CUARENTICUATRO ESA
G =
=S

=--- (Entidad del sistema financiero).... solicitando el

pago de un millón y 00/100 Dólares (US$ 1”7000,000.00),
declarando que el Contratista no ha cumplido con todo o
parte de las obligaciones del referido programa mínimo de
trabajo bajo Contrato y acompañando a dicha carta, como
único recaudo y Justificación, una copia certificada
notarialmente de la carta notarial dirigida por PERUPETRO
al Contratista notificándole su intención de hacer
efectiva la fianza; dicha carta notarial de PERUPETRO al
Contratista deberá haber sido entregada a éste por lo

menos treinta (30) Días calendario antes de la fecha en

que PERUPETRO presente la solicitud de pago a ....(Entidad
del sistema financiero).... ==================ooooo====
Ea La presente fianza expirará el ..... » A menos que con
anterioridad a esa fecha -- - (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
«+ «(Entidad del sistema financiero).... y al Contratista

de toda responsabilidad bajo la presente fianza, en cuyo
la presente fianza será cancelada en la fecha de la
ada carta de PERUPETRO. =

Ora por nuestra parte para honrar la presente

favor de ustedes, devengará un interés
ivalenteía la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los
intereses serán calculados a partir de la fecha de la
carta notarial dirigida por PERUPETRO a la ...(Entidad del

sistema financiero)... =

A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
del sistema financiero)..... y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la

presente fianza. ==

Atentamente, ===============ooc=ooooo coo ooo===9=>=22========= =
1487995

VEINTE MIL DOSCIENTOS CUARENTICINCO

CARTA FIANZA N*
Lima ==
Señores ===
PERUPETRO S.A.
¡CUBA === ==== ===

De nuestra consideración:
Por la presente, nosotros  ..... (Entidad del sistema
financiero)..... nos constituimos en fiadores solidarios de
A , en adelante llamado Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe
de un millón seiscientos mil y 00/100 Dólares (US$
1600,000.00) a fin de garantizar el fiel cumplimiento de la
obligación del Contratista de perforar un ¡Gh Pozo
Exploratorio, del tercer período del programa mínimo de
trabajo, contenida en el subacápite 4.6.3 de la cláusula cuarta
del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en la Cuenca Marañón - Lote 39, suscrito con
PERUPETRO en adelante llamado Contrato.

La obligación que asume ....(Entidad del sistema financiero)

a bajo la presente fianza se limita a pagar a PERUPETRO la

suma de un millón seiscientos mil y 00/100 Dólares (US$

1600,000.00) requerida en su solicitud de pago. ==

L Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,

pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
===. (Entidad del sistema financiero).... solicitando el
pago de un millón seiscientos mil y 00/100 Dólares (US$
1600,000.00), declarando que el Contratista no ha

cumplido con todo o parte de las obligaciones del referido
1487996
VEINTE MIL DOSCIENTOS CUARENTISEIS

=

PS

P programa mínimo de trabajo bajo Contrato y acompañando a

una copia
Y certificada notarialmente de la carta notarial dirigida

$
Je dicha carta, como único recaudo y justificación,
por PERUPETRO al Contratista notificándole su intención de
hacer efectiva la fianza; dicha carta notarial de
PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos treinta (30) Días calendario antes de la
fecha en que PERUPETRO presente la solicitud de pago a
-...(Entidad del sistema financiero)... .==================
2. La presente fianza expirará el ....- , a menos que con
anterioridad a esa fecha . - - (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
....(Entidad del sistema financiero).... y al Contratista
de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de la
mencionada carta de PERUPETRO.

Se Toda demora por nuestra parte para honrar la presente

r=—

nza a favor de ustedes, devengará un interés

ente a la Tasa Activa en Moneda Extranjera (TAMEX)

retraso o la tasa que la sustituya. Los
ereses serán calculados a partir de la fecha de la
dirigida por PERUPETRO a la ..-(Entidad del

sistema financiero)... ==

1 RICARDO FFFNANDIN
1]
ps
Us]
o
5
po
Al
e
o
y,
o
ha]
el
po
15
o
o
jos]
p
E
Q
p
<
1
o
ta
9]
e]
o
0
p
Us]
pu
pr
e)
p
o
p
o
>)
El
Ñ
p
to]
+
o
o
p

carta notarial

A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y -.... (Entidad
del sistema financiero)... .-- y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la

presente fianza.

Atentamente,
(Entidad del sistema financiero) =
ANEXO C-4
== CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE =

Señores ===
PERUPETRO S.A.
Ciudad. ==

De nuestra consideración:

Por la presente, nosotros ..... (Entidad del sistema
financiero)..... nos constituimos en fiadores solidarios de
a a >» en adelante llamado Contratista, ante

PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe
de un millón seiscientos mil y 00/100 Dólares (US$
1600,000.00) a fin de garantizar el fiel cumplimiento de la
obligación del Contratista de perforar un (1) Pozo
Exploratorio, del cuarto período del programa mínimo de
trabajo, contenida en el subacápite 4.6.4 de la cláusula cuarta

del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en la Cuenca Marañón - Lote 39, suscrito con
PERUPETRO en adelante llamado Contrato. ====

La obligación que asume ---- (Entidad del sistema financiero)
DOE bajo la presente fianza se limita a pagar a PERUPETRO la

suma de un millón seiscientos mil y .00/100 Dólares (US$

1600,000.00) requerida en su solicitud de pago. =
E Esta fianza es solidaria, sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
--- (Entidad del sistema financiero).... solicitando el
pago de un millón seiscientos mil y 00/100 Dólares (US$
1*600,000.00), declarando que el Contratista no ha
cumplido con todo o parte de las obligaciones del
referido programa mínimo de trabajo bajo Contrato y
acompañando a dicha carta, como único recaudo y
Justificación, una copia certificada notarialmente de la
carta notarial dirigida por PERUPETRO al Contratista

1487998
—. VEINTE MIL DOSCIENTOS CUARENTIOCHO

notificándole su intención de hacer efectiva la fianza;
dicha carta notarial de PERUPETRO al Contratista deberá
haber sido entregada a éste por lo menos treinta (30) Días
calendario antes de la fecha en que PERUPETRO presente la
solicitud de pago a ---- (Entidad del sistema

financiero).... =
an La presente fianza expirará el ..... , a menos que con
anterioridad a esa fecha -.- «(Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
--..(Entidad del sistema financiero).... y al Contratista
| de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de la
mencionada carta de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés

equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)

de las Instituciones del Sistema Financiero que publica la
erintendencia de Banca y Seguros aplicable durante el
de retraso O la tasa que la sustituya. Los
intereses serán calculados a partir de la fecha de la
carta notarial dirigida por PERUPETRO a la ...(Entidad del

a de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y .... (Entidad
del sistema finandiero)....-. y el Contratista quedarán
liberados de toda responsabilidad u obligación respecto a la

presente fianza.

Atentamente,

(Entidad del sistema financiero) =============================
==== ANEXO C-
== CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MINIMO DE =

|
S
AE serr. nosczarros CUARENTINURVE

De nuestra consideración: =

Por la presente, NOSOtros ..... (Entidad del Sistema
financiero)..... nos constituimos en fiadores solidarios de
A 2» €n adelante llamado Contratista,
ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el E

importe de un millón seiscientos mil y 00/100 Dólares (US$
17800,000.00) a fin de garantizar el fiel cumplimiento de la
obligación del Contratista de perforar un (1) Pozo
Exploratorio, del quinto período del programa mínimo de
trabajo, contenida en el subacápite 4.6.5 de la cláusula cuarta
del Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en la Cuenca Marañón - Lote 39, suscrito con _
PERUPETRO en adelante llamado Contrato.

La obligación que asume ----(Entidad del sistema financiero)

coso bajo la presente fianza se limita a pagar a PERUPETRO la

suma de un millón seiscientos mil y .00/100 Dólares (US$
17600,000.00) requerida en su solicitud de pago.

al. Esta fianza es solidaria, «sin beneficio de excusión,
irrevocable, incondicional y de realización automática,
pagadera a la presentación dentro del plazo de vigencia de
la misma, de una carta notarial dirigida por PERUPETRO a
(Entidad del sistema financiero).... solicitando el

pago de un millón seiscientos mil y 00/100 Dólares (US$
1600,000.00), declarando que el Contratista no ha
cumplido con todo o parte de las obligaciones del
referido programa mínimo de trabajo bajo Contrato y
acompañando a dicha carta, como único recaudo y
Justificación, una copia certificada notarialmente de la
carta notarial dirigida por  PERUPETRO al Contratista
notificándole su intención de hacer efectiva la fianza;
dicha carta notarial de PERUPETRO al Contratista deberá

haber sido entregada a éste por lo menos treinta (30) Días
' 1488000
A VEINTE MIL DOSCIENTOS CINCUENTA

calendario antes de la fecha en aue PERUPETRO presente Al
solicitud de pago a --- - (Entidad del sistema

financiero)....
2 La presente fianza expirará el ....- , a menos que con
anterioridad a esa fecha .- - (Entidad del sistema
financiero)... reciba una carta de PERUPETRO liberando a
-...(Entidad del sistema financiero).... y al Contratista
de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de la
mencionada carta de PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la

Superintendencia de Banca y Seguros aplicable durante el

período de retraso o la tasa que la sustituya. Los

Z. intereses serán calculados a partir de la fecha de la
Zi ta notarial dirigida por PERUPETRO a la ...(Entidad del
E financiero)...=

A partir de Na fecha de la expiración o cancelación no se podrá
: resentar reclamo alguno por la presente fianza y -.... (Entidad
S inanciero)..... y el Contratista quedarán

presente fianza.

Atentamente,

PERUPETRO S.A. =
Sid === === 222 SS OS E
.488001
VEINTE MIL DOSCIENTOS CINCUENTIUNO

De nuestra consideración:
Por la presente, NOSOtros  ..... (Entidad del sistema
financiero)..... nos constituimos en fiadores solidarios de
Orson oo na oa , en adelante llamado Contratista,
ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de un millón seiscientos mil y 00/100 Dólares (US$
| 17600,000.00) a fin de garantizar el fiel cumplimiento de la
| obligación del Contratista de perforar un (1) Pozo
| Exploratorio, del sexto período del Programa mínimo de trabajo,

contenida en el subacápite 4.8.8 de la cláusula cuarta del

Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en la Cuenca Marañón - Lote 39, suscrito con
l PERUPETRO en adelante llamado Contrato. =
l La obligación que asume -.--(Entidad del sistema financiero)

e a e bajo la presente fianza se limita a pagar a PERUPETRO la
suma de un millón seiscientos mil y 00/100 Dólares (US$

| 1*600,000.00) requerida en su solicitud de pago.

El Esta fianza es solidaria, sin beneficio de excusión,
l irrevocable, incondicional y de realización automática,

pagadera a la presentación dentro del plazo de vigencia de

ll la misma, de una carta notarial dirigida por PERUPETRO a
l ---. (Entidad del sistema financiero).... solicitando el
pago de un millón seiscientos mil y 00/100 Dólares (US$
1"600,000.00), declarando que el Contratista no ha

cumplido con todo o parte de las obligaciones del

referido programa mínimo de trabajo bajo Contrato y
acompañando a dicha carta, como único recaudo y
| Justificación, una copia certificada notarialmente de Me
carta notarial dirigida por PERUPETRO al Contratista
/ notificándole su intención de hacer efectiva la fianza;
dicha carta notarial de PERUPETRO al Contratista deberá
haber sido entregada a éste por lo menos treinta (30) Días
calendario antes de la fecha en que PERUPETRO presente la

í solicitud de pago a ----(Entidad del Sistema

financiero)....

' 1488002
VEINTE MIL DOSCIENTOS CINCUENTIDOS

A 2. La presente fianza expirará el .-..- » Aa menos que

) = anterioridad a esa fecha - - - (Entidad del sistema

S financiero)... reciba una carta de PERUPETRO liberando a
----(Entidad del sistema financiero).... y al Contratista

de toda responsabilidad bajo la presente fianza, en cuyo
caso la presente fianza será cancelada en la fecha de la
mencionada carta de PERUPETRO.

3- Toda demora por nuestra parte para honrar la presente

fianza a favor de ustedes, devengará un interés
equivalente a la Tasa Activa en Moneda Extranjera (TAMEX)
de las Instituciones del Sistema Financiero que publica la
Superintendencia de Banca y Seguros aplicable durante el

período de retraso o la tasa que la sustituya. Los

intereses serán calculados a partir de la fecha de la

carta notarial dirigida por PERUPETRO a la ...(Entidad del

=--- (Entidad
el Contratista quedarán

Señores =
PERUPETRO S.A.

Ú

PER == == SS

Por el presente documento, Barrett Resources Corporation, de

conformidad con el acápite 3.11 del Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en la Cuenca
Marañón -— Lote 39, a ser suscrito por PERUPETRO S.A.
1488003

VEINTE MIL DOSCIENTOS CINCUENTITRES

("PERUPETRO") y Barrett Resources (Peru) Corporation, Scal
del Perú (“Contratista”), garantiza solidariamente ante
PERUPETRO el cumplimiento por el Contratista de todas las
obligaciones que éste asuma en el programa mínimo de trabajo
descrito en el acápite 4.6 del Contrato, así como la ejecución
por el Contratista de cada uno de los programas anuales de
Explotación, tal como puedan ser reajustados o cambiados, que
el Contratista presente a PERUPETRO en cumplimiento del acápite
5.3 del Contrato.

Esta garantía subsistirá mientras sean exigibles las

obligaciones del Contratista derivadas del Contrato. Para los
efectos de esta garantía, Barrett Resources Corporation se
somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete al

procedimiento arbitral para solución de controversias

establecido en la cláusula vigésimo primera del Contrato.

Atentamente,

Barrett Resources Corporation

(Funcionario Autorizado) ==

1. DISPOSICIONES GENERALES
1.1 PROPOSITO
El propósito del presente anexo es el de establecer
normas y procedimientos de contabilidad que permitan
determinar los ingresos, inversiones, gastos y costos
operativos del Contratista para efectos del cálculo del

Factor "R" a que se refiere la cláusula octava del
Contrato.

1.2 DEFINICIONES

Los términos utilizados en el presente anexo que han

sido definidos en la cláusula primera del Contrato,
tendrán el significado que se les otorga en dicha

cláusula. Los términos contables incluidos en el

Esa
RICARDO FERNANDIN!

1488004
VEINTE MIL DOSCIENTOS CINCUENTICUATRO

2 presente anexo, tendrán el significado que les
ES las normas y prácticas contables aceptadas en el Perú y
S en la industria petrolera internacional.
1.3 NORMAS DE CONTABILIDAD =====

a) El Contratista llevará su contabilidad de
conformidad con las normas legales vigentes, con los
principios y prácticas contables establecidos y
aceptados en el Perú y en la industria petrolera
internacional, y de acuerdo con lo dispuesto en el

presente Procedimiento Contable.

b) El "Manual de Procedimientos Contables” al que se
refiere el acápite 18.1 del Contrato, deberá
considerar las estipulaciones contenidas en el
presente anexo.

2. REGISTROS CONTABLES, INSPECCION Y AJUSTES
2.1 SISTEMAS DE CUENTAS =

Para efectos de la determinación del Factor Ri el

Contratista llevará un sistema especial de cuentas para

Lima

registrar en ellas, en Dólares, los ingresos percibidos
os efectuados, con relación a las Operaciones
ato. Este sistema constará de dos cuentas

la Cuenta de Ingresos del Factor "R" y la

Netario

principale
enta de E
2.2 TIPO DE CAMBI

esos del Factor "R". =====

Las transacciones efectuadas en moneda nacional, serán
registradas al tipo de cambio venta vigente en el Día
en que se efectuó el desembolso o se percibió el
ingreso. Las transacciones efectuadas en Dólares y la
valorización de la producción, se registrarán de
conformidad con lo estipulado en el punto 3.3 del
presente anexo. ==

2.3 DOCUMENTACION SUSTENTATORIA

El Contratista mantendrá en sus archivos la
documentación original «sustentatoria de los cargos

efectuados a las cuentas del Factor "R".

1488005

VEINTE MIL DOSCI

2.5

El Contratista presentará a PERUPETRO, dentro de los
treinta (30) Días siguientes a la terminación de cada
mes calendario, un Estado Mensual de las Cuentas de
Ingresos y Egresos del Factor "R" correspondiente a

dicho mes.

a) Estado Mensual de la Cuenta de Ingresos del Factor
“po
El Estado Mensual de la Cuenta de Ingresos del

Factor "R" incluye la valorización de la Producción
Fiscalizada correspondiente a dicho mes calendario.
Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones
por las que el Contratista ha percibido ingresos,
incluyendo la fecha en que éste se percibió
efectivamente, así como una descripción corta de la
transacción, número del comprobante contable, monto
en Dólares, o en moneda nacional y en Dólares si el
ingreso se percibió en moneda nacional, y el tipo de
cambio correspondiente.

b) Estado Mensual de la Cuenta de Egresos del Factor

El Estado Mensual de la Cuenta de Egresos del
Factor "R”" contendrá en forma detallada y
clasificadas por naturaleza, todas las transacciones
por las que el Contratista ha efectuado desembolsos,
incluyendo la fecha en que éste se realizó
efectivamente, así como una descripción corta de la
transacción, número del comprobante contable, monto
en Dólares, o en moneda nacional y en Dólares si el
desembolso se realizó en moneda nacional, indicando

el tipo de cambio correspondiente. ==

a) Los libros de contabilidad y la documentación

original sustentatoria de las transacciones
1488006
VEINTE MIL DOSCIENTOS CINCUENTISEIS

incluidas en cada Estado Mensual serán puestos a

disposición, en horas de oficina, de los

representantes autorizados de PERUPETRO para su

inspección, cuando éstos lo requieran.

La inspección de los libros de contabilidad y de la
documentación sustentatoria, se realizará de
conformidad con las normas de auditoría generalmente
aceptadas, “incluyendo procedimientos de muestreo,

cuando el caso lo requiera.

b) Los Estados Mensuales de Cuentas del Factor ' se
considerarán aceptados, si PERUPETRO no los
objetara, por escrito, en el plazo máximo de

veinticuatro (24) Meses computados a partir de la

fecha de su presentación a PERUPETRO. == =

El Contratista deberá responder documentadamente las

observaciones formuladas por PERUPETRO dentro de los

tres (3) Meses siguientes a la recepción de la

comunicación con la «que  PERUPETRO formuló las

observaciones. Si el Contratista no cumpliera con el

plazo antes referido, las observaciones de PERUPETRO

tendrán por aceptadas. = = =

Netario de Lima

discrepancia derivada de una inspección

RICARDO FERNANDIN!

deberá ser resuelta por las Partes en el
plazo máximo de (3) Meses, computados a partir de la
fecha en “que PERUPETRO recibió la respuesta del
Contratista. Vencido el referido plazo, la
discrepancia será puesta a consideración del Comité
de Supervisión, para que proceda según lo estipulado
en el acápite 7.4 del Contrato. De persistir la
discrepancia las Partes podrán acordar que dicha
discrepancia sea revisada por una firma de auditoría
externa previamente aceptada por PERUPETRO, o que se
proceda de conformidad con lo estipulado en el
acápite 21.2 del Contrato. El fallo arbitral o el

dictamen de los auditores externos, serán

1488007

3-1

VEINTE MIL DOSCIENTOS CINCUENTISIETE

ad)

Se

considerados como definitivos.
Si como resultado de la inspección contable se
estableciera que en un determinado mes calendario
debió aplicarse un Factor "R" distinto al que se
aplicó, se procederá a realizar los ajustes
correspondientes. Todo ajuste devengará intereses de

acuerdo a lo establecido en el acápite 8.5 del

Contrato. =

3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR "R” ==
INGRESOS ==

reconocerán como ingresos y se registrarán en la

Cuenta de Ingresos del Factor "R”, los siguientes:

a)

b)

2)

d)

e)

f)

La valorización de la Producción Fiscalizada de

Hidrocarburos, según lo estipulado en la cláusula

octava del Contrato. ==
Enajenación de activos que fueron adquiridos por el
Contratista para las Operaciones del Contrato y cuyo
costo fue registrado en la Cuenta de Egresos del
Factor "R". ==:

Servicios prestados a terceros en los que participa

personal cuyas remuneraciones y beneficios son
registrados en la Cuenta de Egresos del Factor "R”,
y/o en los que se utiliza bienes cuyo costo de
adquisición ha sido registrado en la Cuenta de

Egresos del Factor "R”.

Alquiler de bienes de propiedad del Contratista cuyo

costo de adquisición fue registrado en la Cuenta de

Egresos del Factor o subarriendo de bienes cuyo
alquiler es cargado en la Cuenta de Egresos del

Factor "“R". ==

Indemnizaciones obtenidas de seguros tomados con
relación a las actividades del Contrato y a bienes

siniestrados, incluyendo las indemnizaciones de

seguros por lucro cesante. ==

Otros ingresos que representan créditos aplicables a
1488008 "
VEINTE MIL DOSCIENTOS CINCUENTIOCHO

E

A partir de la Fecha de Suscripción, se reconocerán
j todas las inversiones, gastos y costos operativos que
se encuentren debidamente sustentados con el
comprobante de pago correspondiente. Sin embargo, este
reconocimiento estará sujeto a las siguientes

l limitaciones: ==

a) En cuanto al personal: =
Las remuneraciones y beneficios otorgados al
personal del Contratista asignado permanente O
temporalmente a las Operaciones, estarán, en
principio, en estricta concordancia con la política

interna del Contratista, vigente de tiempo en

'/ tiempo. ==
Se registrarán en general todas las remuneraciones y

beneficios del personal operativo y administrativo

del Contratista incurridos en la ejecución de las
Operaciones, clasificándolos según su naturaleza. ==
tal sentido, se considerará como personal
ativo al personal del Contratista que trabaje en
actividades de geología, geofísica, ingeniería,

perforación, producción, transporte, apoyo operativo

dde carácter técnico y operativo. =
En caso, que el Contratista desarrollara otras
actividades diferentes a las del Contrato, los
costos del personal asignado temporal o parcialmente
a las Operaciones, se cargarán a la Cuenta de
Egresos de conformidad con lo estipulado en el

literal h) de este punto 3.2.

El Contratista presentará trimestralmente a
PERUPETRO una relación de su personal asignado
permanentemente a las Operaciones, y mensualmente

una relación de su personal asignado temporalmente-
488009

que

Los

VEINTE MIL DOSCIENTOS CINCUENTINUEVE Ss

de trabajo y remuneraciones.

b) En cuanto a servicios de Afiliadas

servicios prestados. =

c) En cuanto a los materiales y equipos

continuación:

ES

Dicha información incluirá cargo, dependencia, lugar

En los servicios recibidos de Afiliadas, los cobros
serán competitivos con aquellos en los cuales el
servicio pudiera ser prestado por otras compañías.
PERUPETRO, a través del Contratista, podrá obtener
directamente de los auditores externos de la
Afiliada la prueba certificada concerniente a los

elementos que constituyen el costo de los precios

se cobran. La Afiliada facturará por los

materiales y equipos que adquiera el

Contratista, serán registrados en la Cuenta de
Egresos del Factor "R" de acuerdo con lo indicado a

Materiales y equipos nuevos (condición AS
Como condición "A" serán considerados aquellos
materiales y equipos nuevos, que están en
condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al
precio de la correspondiente factura comercial
más aquellos costos generalmente aceptados por
la práctica contable, incluyendo los costos

adicionales de importación si fuera el caso. ==

Materiales y equipos usados (condición "B") ===
Como condición "B" serán considerados aquellos
materiales y equipos que no siendo nuevos están
en condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al
setenticinco por ciento (75%) del precio al que
se cotizan en ese momento los materiales y
equipos nuevos, o al precio de compra según la

correspondiente factura comercial, lo que

Pp 1488010
VEINTE MIL DOSCIENTOS SESENTA

Jn resultare menor-

, - Materiales y equipos (condición .0")
Y ES Como condición "C" serán considerados aquellos
ES materiales y equipos que pueden ser utilizados

para su función original después de un adecuado
reacondicionamiento, y se registrarán al
cincuenta por ciento (50%) del precio al que se
cotizan en ese momento los materiales y equipos
nuevos, lo) al precio de compra según la

correspondiente factura comercial, lo que

resultare menor. =

d) En cuanto a fletes y gastos de transporte

Sólo se reconocerá los gastos de viaje del personal
del Contratista y de sus familiares, así como los
gastos de transporte de efectos personales y menaje
de casa, siempre y Cuando sean razonables, de

propiedad de dicho personal, y el viaje se relacione

a las Operaciones del Contrato. ==

En el transporte de equipos, materiales y
ministros necesarios para las Operaciones, el

ratísta evitará el pago de "falsos fletes”. De

el caso, el reconocimiento de tales
desembalsos estará supeditado a la expresa
n por escrito de PERUPETRO.

aceptacl

— e) En cuantoya los seguros ==
Las primas y costos netos de los seguros colocados
total o parcialmente en Afiliadas del Contratista,
serán reconocidos únicamente en la medida en que
éstos se cobren en forma competitiva respecto a

compañías de seguros que no tengan relación con el

Contratista. =
f) En cuanto a los tributos

Sólo se reconocerán los tributos pagados con

relación a actividades inherentes al Contrato.

8) En cuanto a gastos de investigación =
1488011 Soo,
VEINTE MIL DOSCIENTOS SESENTIUNO SS

4- INGRESOS Y EGRESOS NO RECONOCIDOS =====
INGRESOS NO RECONOCIDOS ==

Para efectos del cálculo

4.1

h)

a)

b)

c)

reconocerán como ingresos, los siguientes:

Los gastos de investigación para el desarrollo de
nuevos equipos, materiales, procedimientos y
técnicas a utilizarse en la búsqueda, desarrollo y
producción de Hidrocarburos, así como gastos de

perfeccionamiento de los mismos, serán reconocidos

previa aprobación por escrito de PERUPETRO.
En cuanto a la asignación proporcional de gastos en

general =

Si el Contratista desarrollara otras actividades
además de las del Contrato, o tuviese suscrito con
PERUPETRO más .de un contrato, los costos del
personal técnico y administrativo, los gastos de
mantenimiento de oficinas administrativas, los
gastos y costos de operación de almacenes, así como
otros gastos y costos indirectos, se cargarán a la
Cuenta de Egresos del Factor "R" sobre una base de
asignación proporcional de gastos que obedecerá a
una política previamente propuesta por el

Contratista y aceptada por PERUPETRO. ==

Los ingresos correspondientes a la valorización de
la Producción Fiscalizada de Hidrocarburos de un
determinado mes calendario, se registrarán como
ingresos del mes calendario en el que fueron

fiscalizados. ==

Los ingresos a que se refieren los literales b), e),
d), e) y f) del punto 3.1 del presente anexo, se

cargarán a la Cuenta de Ingresos en el momento en

que efectivamente se percibieron. ===

Los egresos se registrarán en el momento en que se

efectuó el pago correspondiente. == =

del Factor "R", no se

|

'ARDO FERNANDINI

Y

pre

1488012
VEINTE MIL DOSCIENTOS SESENTIDOS

a) Ingresos financieros en general.
b) Ingresos percibidos por la prestación de servicios o
enajenación de bienes de propiedad del Contratista,

efectuadas antes de la Fecha de Suscripción del

Contrato. =
c) Ingresos percibidos por actividades no relacionadas
con las Operaciones del Contrato.
EGRESOS NO RECONOCIDOS =

Para efectos del cálculo del Factor

R", no se

reconocerán como egresos los desembolsos efectuados por

los siguientes conceptos: =
a) Las Inversiones, gastos y costos incurridos por el

Contratista antes de la Fecha de Suscripción del

Contrato. ==
b) Los gastos de intereses sobre préstamos, incluyendo

los intereses sobre créditos de los proveedores. ===

c) Los gastos financieros en general. =
Los costos incurridos por la toma de inventarios en

caso de efectuarse alguna cesión de derechos del

Contratista en virtud del Contrato. ==

ciación y amortización de activos. =

que se paguen como consecuencia del
incumplimiento de obligaciones del Contrato, así
como las multas, sanciones e indemnizaciones

impuestas por las autoridades. =
g) Multas, recargos y reajustes derivados del

incumplimiento en el pago oportuno de tributos

vigentes en el país.
h) Impuesto a la Renta aplicable al Contratista y el
Impuesto aplicable a las utilidades disponibles para

el titular del exterior, si fuera el caso. ==

i) Las donaciones en general, excepto

previamente aprobadas por PERUPETRO.
j) Gastos de publicidad, excepto aquéllos previamente
aprobados por PERUPETRO.

1488013 mn
VEINTE MIL DOSCIENTOS SESENTITRES ASE

2%
k) Los costos y gastos de transporte y comercialización

de los Hidrocarburos más allá del Punto de

1) Las inversiones en instalaciones para el transporte
y almacenamiento de los Hidrocarburos producidos en
el Area de Contrato, después del Punto de

Fiscalización de la Producción.

ll)Otros gastos e inversiones no vinculados con las
Operaciones del Contrato. ===
5. INVENTARIOS Y VALORIZACION DE ACTIVOS

DILO ER Contratista mantendrá los registros de las

propiedades muebles e inmuebles, utilizadas en las
Operaciones del Contrato, de conformidad con las normas
de contabilidad vigentes en el Perú y de acuerdo a las

prácticas contables generalmente aceptadas en la

industria petrolera internacional.
5-2 PERUPETRO podrá solicitar al Contratista información

sobre sus propiedades cada vez que lo considere

pertinente. = S=3
6. REVISION DEL PROCEDIMIENTO CONTABLE ==

Las disposiciones del presente Procedimiento del Factor "R"”

podrán ser modificadas por acuerdo de las Partes, y
aprobadas por decreto supremo, con la indicación de la fecha
a partir de la cual empezarán a regir, a menos que se trate
de la aplicación de procedimientos establecidos por ley,
reglamentos, o de la aplicación de procedimientos que no
alteren ni modifiquen la determinación de los ingresos y
egresos del Contratista ni la economía del Contrato,
bastando en este último caso, el acuerdo de las Partes. ====
Agregue usted, señor Notario, lo que fuera de Ley y sírvase
cursar los partes correspondientes al Registro Público de
Ridrocarburos para su inscripción.
Lima, 09 de setiembre de 1999 ===
FIRMADO POR PERUPETRO S.A. EL SEÑOR MIGUEL HERNAN CELI RIVERA. ==

7 1488014

VEINTE MIL DOSCIENTOS SESENTICUATRO

FIRMADO POR BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL
PERU, EL SEÑOR A. RALPH REED y EL SEÑOR JORGE AUGUSTO PEREZ
TAIMAN.- FIRMADO POR BARRETT RESOURCES CORPORATION EL SEÑOR
WILLIAM LAURENCE AMES. =
FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU EL SEÑOR JAVIER
DE LA ROCHA MARIE, Y EL SEÑOR CARLOS AUGUSTO BALLON AVALOS ====
AUTORIZADA LA MINUTA POR EL DOCTOR JORGE AUGUSTO PEREZ - TAIMAN
ABOGADO INSCRITO EN EL REGISTRO BAJO EL NUMERO: 8874.
INSERTO NUMERO UNO:

Aprueban Contrato de Licencia para la Exploración y Explotación

Y

de Hidrocarburos en la Cuenca Marañón = Lote 39
Decreto Supremo NQ 028-99-EM.
EL PRESIDENTE DE LA REPUBLICA =======
CONSIDERANDO :
Que, es política del Gobierno promover el desarrollo de las
actividades hidrocarburíferas a fin de garantizar el futuro

abastecimiento de combustibles sobre la base de la libre

competencia; =

r Ley NS 26221, Ley Orgánica de Hidrocarburos, se norma

idades de hidrocarburos en el territorio nacional;
ulo 1009 de la Ley N2 26221, Ley Orgánica de
establece diferentes formas contractuales para

ar actividades de exploración y/o explotación de

hidrocarburos; =>
Que, PERUPETRO S.A., conforme a lo dispuesto en los Artículos 62
y 1129 de la Ley No 26221, ha sido autorizada para negociar y
celebrar contratos para la exploración y/o explotación de
hidrocarburos, previa negociación directa o por convocatoria; ==

Que, al amparo de las facultades señaladas el considerando
precedente PERUPETRO S.A., ha negociado con la empresa Barrett
Resources (Peru) Corporation, Sucursal del Perú, el Proyecto de
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en la Cuenca Marañón - Lote 39, ubicado entre las
provincias de Loreto y Maynas del departamento de Loreto, Zona

Selva Norte del Perú; =

1488015 e

VEINTE MIL DOSCIENTOS SESENTICINCO Es

PE

Que, mediante Acuerdo No D/027-99 de fecha 30 de marzo de 1999,
el Directorio de PERUPETRO S.A., aprobó el referido proyecto de

Contrato, elevándolo al Poder Ejecutivo para su consideración y

respectiva aprobación; =
Que, de acuerdo con lo establecido en los Artículos 630 y 882 de
la Ley No 26221, Decreto Legislativo NO 668, y demás normas

aplicables, es procedente otorgar las garantías señaladas por

estos dispositivos; ==
De conformidad con los incisos 8) y 24) del Artículo 11809 de la
Constitución Política del Perú y con la Ley NS 26221, Ley

Orgánica de Hidrocarburos; .==
DECRETA : ======

Artículo 109.- Apruébase la conformación, extensión, delimitación

y nomenclatura del Lote 39, ubicado entre las provincias de
Loreto y Maynas del departamento de Loreto, Zona Selva Norte del
Perú, adjudicándolo a PERUPETRO S.A. y declarándolo materia de
suscripción de contrato. El mapa y memoria descriptiva de dicho
lote,- forman parte integrante del presente Decreto Supremo. =====
Artículo  20.- Apruébase el Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en la Cuenca Marañón -
Lote 32, que consta de una (1) Cláusula Preliminar, veintidos
(22) Cláusulas y diez (10) Anexos, a celebrarse entre PERUPETRO
S.A. y Barrett Resources (Peru) Corporation, Sucursal del Perú,
con intervención del Banco Central del Perú, Para garantizar a la
empresa contratista lo establecido en los Artículos 630 y 669 de
la Ley No 26221, Ley Orgánica de Hidrocarburos.
Artículo 30.- Autorízase a PERUPETRO S.A. a suscribir con Barrett
Resources (Peru) Corporation, Sucursal del Perú, el Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos, a
que se refiere el artículo anterior. === =
Artículo 40.-El presente Decreto Supremo será refrendado por el

Ministro de Economía y Finanzas y por el Ministro de Energía y

Minas.
Dado en la Casa de Gobierno, en Lima, a los siete días del mes de

Julio de mil novecientos noventa y nueve.

l
«)
Je 1488016
VEINTE MIL DOSCIENTOS SESENTISEIS

ALBERTO FUJIMORI FUJIMORI -— Presidente Constitucional de la
República. =
VICTOR JOY WAY ROJAS - Presidente del Consejo de Ministros y
Ministro de Economía y Finanzas. ==
DANIEL HOKAMA TOKASHIKI - Ministro de Energía y Minas.
INSERTO NUMERO DOS
PERUPETRO S.A.
TRANSCRIPCION ====
ACUERDO DE DIRECTORIO
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN LA CUENCA MARAÑON, LOTE 39. =====
Pongo en su conocimiento que, en la sesión de Directorio N2 06-99
del día 30 de marzo de 1999, el Directorio,
Visto en Memorándum NEC-287-99 de fecha 28 de marzo de 1999,

mediante el cual la Administración somete a consideración del

Directorio el Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en la Cuenca Marañón -—
con el voto aprobatorio de los señores Directores

presentes,

el SeñorXing. Belizario Cornejo Cabellos, Gerente (e) del

Negociación de Contratos, sustenta a través del
-287-99 del proyecto de Contrato de Licencia
para la Exploración y Explotación de Hidrocarburos en la Cuenca
Marañón - Lote 39, señalando que el referido Proyecto refleja el
Acuerdo al que han llegado las partes respecto a la Exploración y
Explotación de Hidrocarburos en la Cuenca Marañón - Lote 39, a
suscribirse entre PERUPETRO S.A. y BARRETT RESOURCES (PERU)
CORPORATION, SUCURSAL DEL PERU, una vez que se emita el Decreto

Supremo aprobatorio.
Que el Informe Sustentatorio NEC-288-99 que contiene el Dictamen
de la Comisión Negociadora, concluye que, el Proyecto de Contrato
considera desde el punto de vista técnico, además de las normas
técnicas usualmente aceptadas en la industria del petróleo y gas,

un programa mínimo de trabajo apropiado para el Lote 39; en el
1488017
VEINTE MIL DOSCIENTOS SESENTISIETE

aspecto económico, niveles adecuados de participación en la renta
Para el país y de rentabilidad para el Contratista; y desde el
punto de vista legal, cumple con los términos y condiciones

previstos en la Ley Orgánica de Hidrocarburos, Ley NQ 286221 y

normas reglamentarias.
Que, el Lote 39 tiene una extensión de cuatrocientos veinte mil
ochocientos setenta punto novecientos setentiuno (420,870.971)

hectáreas, y se encuentra ubicado entre las Provincias de Loreto

y Maynas del Departamento de Loreto. =
Que, el Proyecto de Contrato consta de una (01) Cláusula

Preliminar, veintidós (22). Cláusulas y cinco (05) Anexos.
Que, interviene en el Contrato, BARRETT RESOURCES CORPORATION,

para otorgar la correspondiente Garantía Corporativa. ===

Que, de acuerdo a lo establecido en el Artículo 110 de la Ley
Orgánica de Hidrocarburos - Ley N9 26221, los contratos de
Licencia, de Servicios y otros, para la Exploración y Explotación

de Hidrocarburos se aprueban por Decreto Supremo refrendados por

los Ministros de Economía y Finanzas y de Energía y Minas.
Que, los Contratos de Licencia, así como los Contratos de
Servicios se rigen por el derecho privado, siéndoles de

aplicación los alcances del Artículo 13572 del Código Civil

Peruano.
Que, constituye atribución del Directorio elevar al Ministerio de
Energía y Minas para el trámite de aprobación por Decreto
Supremo, y con su conformidad, los Contratos de Licencia, de

Servicios y otros, para la Exploración y Explotación, o

Explotación de Hidrocarburos. =

1. Aprobar el Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en la Cuenca
Marañón - Lote 389 a suscribirse entre PERUPETRO S.A. Y
BARRETT RESOURCES (PERU) CORPORATION, SUCURSAL DEL PERU.

ae Encargar a la Administración, cumpla con remitir al Señor

Ministro de Energía y Minas el presente Acuerdo y el

Proyecto Contractual al que se refiere el numeral
RICARDO FERNANDINI

1488018 TN
S VEINTE MIL DOSCIENTOS SESENTIOCHO Lg NE

SS

precedente, para el trámite de aprobación por Decreto
Supremo, de conformidad con el Artículo 119 de la Ley N92
286221 -— Ley Orgánica de Hidrocarburos. =
3. Autorizar al Gerente General de PERUPETRO S.A., a suscribir

el Contrato a que se refiere el Numeral 1, una vez emitido

el correspondiente Decreto Supremo. ==

4. Exonerar el presente Acuerdo al trámite de lectura y

aprobación de acta.

Lo que transcribo a usted para su conocimiento y demás fines.
San Borja, 31 de marzo de 1999.
Firma llegible Juan Assereto Duharte - Presidente del Directorio
PERUPETRO S.A.- Firma lIlegible Hilda Guillén de Vizcarra -—
Secretario General PERUPETRO S.A. ===============================
INSERTO NUMERO TRES _ TRANSCRIPCION =
ACUERDO DE DIRECTORIO .===
APRUEBAN CONTRATACION DE GERENTE GENERAL DE PERUPETRO S.A. =====

n su conocimiento que en la Sesión No. 24-97 del día

e setiembre de 1997, el Directorio, =

informe del Presidente del Directorio mediante el
consideración del Directorio la Contratación del

Gerente Generallde PERUPETRO S.A., con el voto aprobatorio de los

Notario de Lisa

Sesión N9 24-97 del, día 30 de setiembre de 1997 el Directorio

aceptó la renuncia del Señor Juan Freundt Dalmau al cargo de

Gerente General de PERUPETRO S.A.

Que, el Ingeniero Miguel Celi Rivera cumple con los requisitos y

condiciones para desempeñar el cargo de Gerente General.
Que, el Gerente General debe ejercer la representación legal de
PERUPETRO S.A. siendo mandatario del Directorio, administrando,
dirigiendo y coordinando las acciones de los demás órganos de la
Empresa, en cumplimiento del Artículo 182 de la Ley N2 26225 y
Artículos 420, 430, 440 y 452 del Estatuto Social. ==============
488U19 NOTAR
VEINTE MIL DOSCIENTOS SESENTINUEVE $,

ES

Que, constituye función y atribución del Directorio nombrar y
destituir al Gerente General determinar sus obligaciones y
otorgarle los poderes con las atribuciones que a tal cargo
corresponden de acuerdo a Ley y al Estatuto Social de PERUPETRO

SAS ====
Con el Na
pS Aprobar la Contratación del Ingeniero Miguel Celi Rivera

como Gerente General de PERUPETRO S.A., a partir del 10 de
Octubre de 1997, ejerciendo sus funciones a partir del día 3
de Octubre de 1997, otorgándole los poderes correspondientes

inherentes a tal cargo. ===
2. Instruir a la Administración a fin que proceda a realizar
las gestiones necesarias con el objeto de dar cumplimiento

al presente Acuerdo, efectuando los registros

correspondientes. =

3. Exonerar el presente Acuerdo del trámite de lectura y

aprobación de Acta.
Lo que transcribo a Ud. para su conocimiento y demás fines.
San Borja, 02 de Octubre de 1997
Firma Ilegible Juan Assereto Duharte - Presidente del Directorio
PERUPETRO S.A.- Firma lIlegible Hilda Guillén de Vizcarra -
Secretario General PERUPETRO S.A. =
INSCRIPCION: INSCRITA EN LA FICHA NQ2 104911 DEL REGISTRO DE
PERSONAS JURIDICAS DE LIMA.
INSERTO NUMERO CUATRO- TRANSCRIPCION
BANCO CENTRAL DE RESERVA DEL PERU
GERENCIA GENERAL
GG-090-99 == =
Lima, 28 de abril de 1999 =

Señor =

Miguel Celi Rivera
Gerente General ==
PERUPETRO S.A. =
Ciudad. === ======*==
En respuesta a su carta NO GG-NEC-3862-99, relacionada a la

cláusula de derechos financieros del Contrato de Licencia para la
' 1488020
VEINTE MIL DOSCIENTOS SETENTA

exploración y explotación de hidrocarburos en el Lote 39,

acordado con la empresa Barrett Resources (Peru) Corporation,
Sucursal del Perú, debo manifestarle que el Banco Central de

Reserva del Perú ha aprobado el texto de la cláusula décimo

primera del proyecto de contrato que nos remitiera adjunto a su
carta, teniendo en cuenta que es igual al modelo aprobado por

nuestro Directorio el 18 de Noviembre de 1993 para los contratos

de licencia a celebrarse con una empresa petrolera. =
Asimismo, debo informarle que para la suscripción de dicho
contrato hemos sido designados el que suscribe, como Gerente

General del Banco Central y el señor Carlos Ballón Avalos,

Gerente de Operaciones Internacionales. ==

Hago propicia la oportunidad para reiterarle los sentimientos de

mi especial consideración.

(Firmado.) Javier de la Rocha Marie - Gerente General. =

UN SELLO QUE DICE: PERUPETRO S.A. GERENCIA DE PROMOCION Y

NEGOCIACION DE CONTRATOS.- 29 DE ABRIL DE 1999.- RECIBIDO
7 INSERTO NUMERO CINCO TRANSCRIPCION ===
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
A EL 09 DE AGOSTO DE 1991, DONDE CONSTA EL NOMBRAMIENTO

PORTOCARRERO, Secretario General del Banco
Central * de del Perú, en uso de la facultad que le
confiere el artícu 31 de la Ley Organica de la Institución,
Certifica: -.-.que en el Acta N2 3408 correspondiente a la sesión
de directorio celebrada el 2 de agosto de 1991, con asistencia de
los directores señor Jorge Chavez Alvarez (presidente), señorita
Martha Rodriguez Salas y señores Hector Flores Samanez, Esteban

Hnyilicza Tassi, Ricardo Raygeda Vera, German Suarez Chavez y

Julio Velarde Flores, figura un acuerdo del tenor literal
siguiente : ==

“NOMBRAMIENTO DEL GERENTE GENERAL.- seguidamente, el presidente
intervino para señalar que habiendo evaluado diversas

posibilidades, se permitia proponer al señor Javier de la Rocha
pon
1488021
VEINTE MIL DOSCIENTOS SETENTIUNO

$
Marie como Gerente General, teniendo en cuenta sus calidades

personales y profesionales. =
Luego de un intercambio de ideas, el directorio acordo por
unanimidad aceptar la propuesta del presidente y nombrar como
Gerente General del Banco Central de Reserva del Perú al señor

Javier de la Rocha Marie
Lima, 16 de setiembre de 1994.-

Firmado: Humberto Peirano Portocarrero.secretario ¡general del

Banco Central de Reserva del Perú
Una firma del sr. Javier de la Rocha Marie - Gerente General.

Humberto Peirano Portocarrero, secretario ¡general del Banco
Central de Reserva del Perú, en uso de la facultad que le
confiere el artículo 31 de la Ley Orgánica de la institución,
Certifica: que la firma que antecede pertenece al Gerente General

del banco, señor Javier de la Rocha Marie.
Lima, 16 de setiembre de 1994.— una firma de Humberto Peirano

Portocarrero- secretario general del Banco Central de Reserva del

Perú.
INSERTO NUMERO SEIS: TRANSCRIPCION
SESION DE HDIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
CELEBRADA EL 21 DE MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL
SEÑOR CARLOS AUGUSTO BALLON AVALOS COMO GERENTE DE OPERACIONES
INTERNACIONALES DEL BANCO CENTRAL DE RESERVA DEL PERU, ACTA N9
3737 PARTE PERTINENTE:
BANCO CENTRAL DE RESERVA DEL PERU.
SECRETARIA GENERAL.
HUMBERTO PEIRANO PORTOCARRERO, secretario general del Banco

Central de Reserva del Perú, en uso de la facultad que le

n

confiere el artículo 31 de la Ley Orgánica de la institución,
Certifica: que en el acta N92 3737 correspondiente a la sesión de
directorio celebrada el 21 de mayo de 1998, con asistencia de los
directores señores German Suarez Chavez (presidente), Mario Tovar
Velarde, Alberto Benavides de la Quintana, Jorge Baca

Campodonico, Guillermo Castañeda Mungi y Gianfranco Castagnola

Zuñiga, figura un acuerdo del tenor literal siguiente :
" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL)
(OS ) EL DIRECTORIO ACORDO:

1
ANEXO “Y
MKPRUARO

LOTE 39

ZONA SELVA DEL PEU

AREA DE CONTRATO DE LICENCIA.
PARA EXPLORACION Y EXPLUTACION DE
HIDROCARBUROS ENTRE PERUPETRO S.A.

Y
BARRETT RESOURCES (PERU)
CORPORATION, SUCURSAL DEL PERU

BN 1488022
VEINTE MIL DOSCIENTOS SETENTIDOS

1. Designar Gerente de Credito y Regulacion Financiera al
Gerente de Operaciones Internacionales, señor Juan Antonio
Ramirez Andueza, en sustitución de la señorita Maria Isabel

Valera Loza, quien pasara a desempeñarse como asesora de la

Gerencia General.
2. Promover a la categoria de gerente y designar en el cargo de

Gerente de Operaciones Internacionales al señor Carlos Ballon

Avalos. .-
Lima, 03 de junio de 1998.-==

Firmado: Humberto Peirano Portocarrero- Secretario General del

Banco Central de Reserva del Perú. ====
INSERTO NUMERO SIETE: TRANSCRIPCION ===
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU,
CELEBRADA EL 27 DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL
GERENTE GENERAL (083-A), ACTA NO 3534 PARTE PERTINENTE:
BANCO CENTRAL DE RESERVA DEL PERU. ====
SECRETARIA GENERAL. ==
HUMBERTO PEIRANO PORTOCARRERO, Secretario General del Banco
Central de Reserva del Perú, en uso de la facultad que le

el artículo 31 de la ley organica de la institución,

a NS 3534 correspondiente a la sesión de directorio

'7 de enero de 1994, con asistencia de los
señores Mario Tovar Velarde (presidente), Henry
tro, Alberto Benavides de la Quintana, Sandro
Fuentes Acurio, Al cedo Jalilie Awapara y Raul Otero Bossano,
figura un acuerdo del tenor literal siguiente:
"FACULTADES DEL GERENTE GENERAL, (063-A). ... =

...al respecto el directorio acordo: ===

1.- Otorgar al gerente general las siguientes facultades: -..
e. Aprobar las clausulas financieras de los contratos

petroleros, una vez que el directorio haya autorizado los

modelos respectivos. .
Lima, 16 de setiembre de 1994.- una firma de Humberto Peirano

Portocarrero- Secretario General del Banco Central de Reserva del

Perú. =
CONCLUSION - FORMALIZADO EL INSTRUMENTO LOS OTORGANTES LE DIERON
LECTURA DESPUES DE LO CUAL SE AFIRMARON Y RATIFICARON SU
e 1488023
VEINTE MIL DOSCIENTOS SETENTITRES

'a7

) CONTENIDO Y QUE SE INICIA EN LA FOJA DE SERIE NUMERO 1487912 |
1 $ Y CONCLUYE EN LA FOJA DE SERIE NUMERO; 1488023 , DE TODO LO QUE

- DOY FE.

por PERUPETRO S-A-
-

E A
E HERNAN CELI RIVERA
GERENTE GENERAL

(PERU) CORPORATION, SUCURSAL DEL PERU

por BARRETT RESOURCES CORPORATION

lle ras A

Les
WIL LAURENCE AMES

JAVIER DE LA/ ROCHA MARIE CARIOS AUGUSTO BALLO
|

CONCLUYE / EL. PROCESO DE FIRMAS EL ¿R:CE DE SETIEMBRE DE MIL

NOVECIENTOS NOVENTINUEVE

Es copia Fotostática de la Escritura Rúbli arm Reireda

ÑIO de acuerdo a Ley el gue rubrico on!

interesada expido el presente TESTI
]
y firmo en Lima, a AM de ETA MOAE )

cada una de sus hojas, sello, signo

Ferñandini da
Notario de Lin
TT
OFICINA REGISTRAL DE
LIMA Y CALLAO

OFICINA LIMA

TITULO N* 00162001 DEL 01/10/1999

Registrado CONTRATO DE LICENCIA en la Partida N? 06006986 del Registro de
HIDROCARBUROS.
Derechos S/. 1,120.00. Recibo N? 00049392 y N” 00047208. Lima, 20/10/1999.

CECADYS MALE PUENTEARIENA
Roglatca or Público

GLADYS MALENA PUENTE ARRIETA_____
REGISTRADOR PUBLICO. E

atan
REGA
E

Ñ
Este docid PANES
ARA

RICARD moda BARREDA
FARIS- ÓN LIMA
